Exhibit 10.1

 

[g299231kg01i001.gif]

EXECUTION COPY

 

 

 

 

CREDIT AGREEMENT

 

Dated as of November 10, 2011

 

by and among

 

Each of

 

SL GREEN REALTY CORP.,

SL GREEN OPERATING PARTNERSHIP, L.P.,

and

RECKSON OPERATING PARTNERSHIP, L.P.

 

as a Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

Each of

 

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

 

as Lead Arrangers,

 

JP MORGAN CHASE BANK, N.A.,

 

as Syndication Agent,

And

 

Each of

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.

and

CITIGROUP GLOBAL MARKETS INC.,

 

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

29

 

 

Article II. Credit Facility

30

 

 

Section 2.1. Revolving Loans

30

Section 2.2. Bid Rate Loans

31

Section 2.3. Letters of Credit

34

Section 2.4. Swingline Loans

39

Section 2.5. Rates and Payment of Interest on Loans

41

Section 2.6. Number of Interest Periods

41

Section 2.7. Repayment of Loans

42

Section 2.8. Prepayments

42

Section 2.9. Continuation

42

Section 2.10. Conversion

43

Section 2.11. Notes

43

Section 2.12. Voluntary Reductions of the Commitment

44

Section 2.13. Extension of Termination Date

44

Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination

45

Section 2.15. Joint and Several Liability of the Borrowers

45

Section 2.16. Borrower Representative

46

Section 2.17. Amount Limitations

46

Section 2.18. Increase in Commitments

47

Section 2.19. Funds Transfer Disbursements

48

 

 

Article III. Payments, Fees and Other General Provisions

49

 

 

Section 3.1. Payments

49

Section 3.2. Pro Rata Treatment

49

Section 3.3. Sharing of Payments, Etc.

50

Section 3.4. Several Obligations

51

Section 3.5. Fees

51

Section 3.6. Computations

52

Section 3.7. Usury

52

Section 3.8. Statements of Account

52

Section 3.9. Defaulting Lenders

52

Section 3.10. Taxes

56

 

 

Article IV. Yield Protection, Etc.

59

 

 

Section 4.1. Additional Costs; Capital Adequacy

59

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans

61

Section 4.3. Illegality

62

Section 4.4. Compensation

62

Section 4.5. Treatment of Affected Loans

63

Section 4.6. Affected Lenders

63

Section 4.7. Change of Lending Office

64

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

64

 

i

--------------------------------------------------------------------------------


 

Article V. Conditions Precedent

64

 

 

Section 5.1. Initial Conditions Precedent

64

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

66

 

 

Article VI. Representations and Warranties

67

 

 

Section 6.1. Representations and Warranties

67

Section 6.2. Survival of Representations and Warranties, Etc.

73

 

 

Article VII. Affirmative Covenants

73

 

 

Section 7.1. Preservation of Existence and Similar Matters

73

Section 7.2. Compliance with Applicable Law

74

Section 7.3. Maintenance of Property

74

Section 7.4. Conduct of Business

74

Section 7.5. Insurance

74

Section 7.6. Payment of Taxes and Claims

74

Section 7.7. Books and Records; Inspections

74

Section 7.8. Use of Proceeds

75

Section 7.9. Environmental Matters

75

Section 7.10. Further Assurances

76

Section 7.11. REIT Status

76

Section 7.12. Exchange Listing

76

 

 

Article VIII. Information

76

 

 

Section 8.1. Quarterly Financial Statements

76

Section 8.2. Year-End Statements

76

Section 8.3. Compliance Certificate

77

Section 8.4. Other Information

77

Section 8.5. Electronic Delivery of Certain Information

79

Section 8.6. Public/Private Information

79

Section 8.7. USA Patriot Act Notice; Compliance

80

 

 

Article IX. Negative Covenants

80

 

 

Section 9.1. Financial Covenants

80

Section 9.2. Liens; Negative Pledge

83

Section 9.3. Merger, Consolidation, Sales of Assets and Other Arrangements

83

Section 9.4. Plans

84

Section 9.5. Fiscal Year

84

Section 9.6. Modifications of Organizational Documents

84

Section 9.7. Restrictions on Activities of SL Green Management Corp

84

Section 9.8. Transactions with Affiliates

84

Section 9.9. Derivatives Contracts

85

 

 

Article X. Default

85

 

 

Section 10.1. Events of Default

85

Section 10.2. Remedies Upon Event of Default

88

Section 10.3. Remedies Upon Default

89

Section 10.4. Marshaling; Payments Set Aside

89

Section 10.5. Allocation of Proceeds

90

Section 10.6. Letter of Credit Collateral Account

90

Section 10.7. Performance by Administrative Agent

91

Section 10.8. Rights Cumulative

92

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

92

 

 

Section 11.1. Appointment and Authorization

92

Section 11.2. Wells Fargo as Lender

93

Section 11.3. Approvals of Lenders

93

Section 11.4. Notice of Events of Default

94

Section 11.5. Administrative Agent’s Reliance

94

Section 11.6. Indemnification of Administrative Agent

95

Section 11.7. Lender Credit Decision, Etc.

95

Section 11.8. Successor Administrative Agent

96

Section 11.9. Titled Agents

97

 

 

Article XII. Miscellaneous

97

 

 

Section 12.1. Notices

97

Section 12.2. Expenses

99

Section 12.3. Setoff

100

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

100

Section 12.5. Successors and Assigns

101

Section 12.6. Amendments and Waivers

109

Section 12.7. Nonliability of Administrative Agent and Lenders

111

Section 12.8. Confidentiality

111

Section 12.9. Indemnification

112

Section 12.10. Termination; Survival

114

Section 12.11. Severability of Provisions

115

Section 12.12. GOVERNING LAW

115

Section 12.13. Counterparts

115

Section 12.14. Obligations with Respect to Subsidiaries

115

Section 12.15. Independence of Covenants

115

Section 12.16. Limitation of Liability

115

Section 12.17. Entire Agreement

116

Section 12.18. Construction

116

Section 12.19. Headings

116

Section 12.20. New York Mortgages

116

 

SCHEDULE I

Commitments

SCHEDULE 1.1.

New York Mortgages

SCHEDULE 2.3.(l)

Existing Letters of Credit

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Properties

SCHEDULE 6.1.(g)

Existing Indebtedness

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(r)

Affiliate Transactions

SCHEDULE 6.1.(z)

Eligible Properties and Structured Finance Investments

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Bid Rate Note

EXHIBIT C

Form of Designation Agreement

EXHIBIT D

Form of Notice of Borrowing

EXHIBIT E

Form of Notice of Continuation

EXHIBIT F

Form of Notice of Conversion

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT G

Form of Notice of Swingline Borrowing

EXHIBIT H

Form of Revolving Note

EXHIBIT I

Form of Swingline Note

EXHIBIT J

Form of Bid Rate Quote Request

EXHIBIT K

Form of Bid Rate Quote

EXHIBIT L

Form of Bid Rate Quote Acceptance

EXHIBIT M

Form of Opinion of Counsel

EXHIBIT N

Form of Compliance Certificate

EXHIBIT O

Form of Unrestricted Subsidiary Purchase Procedure

EXHIBIT P

Form of Unrestricted Subsidiary Assignment and Assumption Agreement

EXHIBIT Q

Form of Notice of an Offer to Purchase

EXHIBIT R

Form of Transfer Authorizer Designation Form

EXHIBITS S-1 — S-4

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 10, 2011 by and
among SL GREEN REALTY CORP., a corporation formed under the laws of the State of
Maryland (the “Parent”), SL GREEN OPERATING PARTNERSHIP L.P., a limited
partnership formed under the laws of the State of Delaware (“SLGOP”), and
RECKSON OPERATING PARTNERSHIP, L.P., a limited partnership formed under the laws
of the State of Delaware (“Reckson”; together with the Parent and SLGOP, each
individually a “Borrower” and collectively, the “Borrowers”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with
WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK
SECURITIES INC., as the Lead Arrangers (the “Lead Arrangers”), WELLS FARGO
SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK SECURITIES, INC.,
as the Joint Bookrunners (the “Joint Bookrunners”), JPMORGAN CHASE BANK, N.A.,
as Syndication Agent (the “Syndication Agent”), DEUTSCHE BANK SECURITIES INC.,
BANK OF AMERICA, N.A., and CITIGROUP GLOBAL MARKETS INC., as the Documentation
Agents (the “Documentation Agents”), BARCLAYS CAPITAL, the investment banking
division of BARCLAYS BANK PLC, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, GOLDMAN
SACHS BANK USA, MORGAN STANLEY BANK, N.A., and UBS SECURITIES LLC, as the Senior
Managing Agents (the “Senior Managing Agents”), PNC BANK NATIONAL ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, and THE BANK OF NEW YORK MELLON, as the Managing
Agents (the “Managing Agents”) and SCOTIABANC INC., TD BANK, N.A., AND UNION
BANK, N.A., as the Co-Agents (the “Co-Agents”).

 

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrowers a credit facility in the initial amount of
$1,500,000,000, which will include a $1,500,000,000 revolving credit facility
with a $250,000,000 swingline subfacility and a $250,000,000 letter of credit
subfacility, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Internal Revenue Service Revenue Procedure 2000-37, as modified by
Internal Revenue Procedure 2004-51, (or in either case, by one or more Wholly
Owned Subsidiaries thereof, singly or as tenants in common) which is a single
purpose entity and has entered into an “exchange agreement” or a “qualified
exchange accommodation agreement” with a Borrower or a Wholly Owned Subsidiary
in connection with the acquisition (or possible disposition) of such property by
a Borrower or a Wholly Owned Subsidiary pursuant to, and qualifying for tax
treatment under, Section 1031 of the Internal Revenue Code.

 

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

 

--------------------------------------------------------------------------------


 

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

 

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to a Person for any given period, (a) the
EBITDA of such Person and its Subsidiaries determined on a consolidated basis
for such period, minus (b) Capital Reserves of all Properties of such Person and
its Subsidiaries.  For purposes of determination of Adjusted EBITDA (a) EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and (b) in the case of the Parent if a Change of
Control has occurred, EBITDA shall be determined only with respect to EBITDA
attributable to Properties owned or leased by the Parent and its Subsidiaries.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrowers.

 

“Agreement” has the meaning given that term in the introductory paragraph
hereof.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.175

%

2

 

0.175

%

3

 

0.250

%

4

 

0.350

%

5

 

0.450

%

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or

 

2

--------------------------------------------------------------------------------


 

authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which Reckson’s Credit Rating
then falls.  As of the Agreement Date, the Applicable Margin is determined based
on Level 4.  Any change in Reckson’s Credit Rating which would cause it to move
to a different Level shall be effective as of the first day of the first
calendar month immediately following receipt by the Administrative Agent of
written notice (which may be by telecopy or electronic mail) delivered in
accordance with Section 8.4.(j) that Reckson’s Credit Rating has changed;
provided, however, if the notice required by such Section has not been delivered
but the Administrative Agent becomes aware that Reckson’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that Reckson’s Credit Rating has
changed.  During any period that Reckson has two Credit Ratings that are not
equivalent, the Applicable Margin shall be determined based on the Level
corresponding to the higher of such two Credit Ratings.  During any period for
which Reckson has a Credit Rating from only one Rating Agency, then the
Applicable Margin shall be determined based on such Credit Rating.  During any
period that Reckson does not have a Credit Rating from either Rating Agency, the
Applicable Margin shall be determined based on Level 5.

 

Level

 

Reckson’s Credit
Rating (S&P/Moody’s
or equivalent)

 

Applicable Margin

 

1

 

A-/A3 (or equivalent) or better

 

1.00

%

2

 

BBB+/Baa1 (or equivalent)

 

1.10

%

3

 

BBB/Baa2 (or equivalent)

 

1.25

%

4

 

BBB-/Baa3 (or equivalent)

 

1.50

%

5

 

BB+/Ba1 (or equivalent) or lower

 

1.85

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Avoidance Provisions” has the meaning given that term in Section 2.15.(d).

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

3

--------------------------------------------------------------------------------


 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

 

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).

 

“Bid Rate Note” means a promissory note of the Borrowers substantially in the
form of Exhibit B, payable to a Lender, or its registered assignees, as
originally in effect and otherwise duly completed.

 

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

 

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include each Borrower’s successors and permitted assigns.

 

“Borrower Representative” has the meaning given that term in Section 2.16.

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California and New York, New York are open to the public for carrying on
substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a LIBOR Loan, any such day that is also a day on which
dealings in Dollars are carried on in the London interbank market.  Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

 

“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a) the aggregate square footage (or units with respect to
multifamily Properties) of all completed space of such Property times (b) $0.25
for office Properties, $0.15 for retail Properties and $200 per unit for
multifamily Properties times (c) the number of days in such period divided by
(d) 365.  If the term Capital Reserves is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties of the Parent and its Subsidiaries.

 

“Capitalization Rate” means 6.0%.

 

“Capitalized Lease Obligation” means obligations under a lease (or other
arrangement conveying the right to use) to pay rent or other amounts, in each
case that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent and the Issuing Bank.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof with maturities of not more than one
year from the date acquired, so long as such obligations have one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch;
(c) certificates of deposit with maturities of not more than one year from the
date acquired issued by a United States federal or state chartered commercial
bank of recognized standing, or a commercial bank organized under the laws of
any other country which is a member of the Organisation for Economic Cooperation
and Development, or a political subdivision of any such country, acting through
a branch or agency, which bank has capital and unimpaired surplus in excess of
$500,000,000 and which bank or its holding company has a short-term commercial
paper rating of at least A-2 or the equivalent by S&P or at least P-2 or the
equivalent by Moody’s; (d) reverse repurchase agreements with terms of not more
than seven days from the date acquired, for securities of the type described in
clause (a) above and entered into only with commercial banks having the
qualifications described in clause (c) above; (e) commercial paper issued by any
Person incorporated under the laws of the United States of America or any State
thereof and rated at least A-2 or the equivalent thereof by S&P or at least P-2
or the equivalent thereof by Moody’s, in each case with maturities of not more
than one year from the date acquired; and (f) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and substantially all of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(e) above.

 

“Cash Repayment” has the meaning given that term in Section 12.5.(i)(vi).

 

“Change of Control” means the occurrence of either of the following: (i) any
person or group is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of the then outstanding voting stock of
the Parent; or (ii) during any period of 12 consecutive months, individuals who
at the beginning of any such 12-month period constituted the Board of Directors
of the Parent (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved but excluding any director whose initial
nomination for, or assumption of office as, a director occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute at least a majority of
the Board of Directors of the Parent.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1., to issue (in the case of the Issuing
Bank) and to participate (in the case of the other Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and, in the case of Lenders other than the
Swingline Lender, to participate in Swingline Loans pursuant to Section 2.4.(e),
in an amount up to, but not exceeding the amount set forth for such Lender on
Schedule I as such Lender’s “Commitment Amount” or as set forth in any
applicable Assignment and Assumption, or agreement executed by a Lender becoming
a party hereto in accordance with Section 2.18., as the same may be reduced from
time to time pursuant to Section 2.12. or increased or reduced as appropriate to
reflect any assignments to or by such Lender effected in accordance with
Section 12.5. or increased as appropriate to reflect any increase effected in
accordance with Section 2.18.

 

5

--------------------------------------------------------------------------------


 

“Commitment Reduction Notice” has the meaning given that term in Section 2.12.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the “Commitment Percentage”
of such Lender in effect immediately prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.

 

“Credit Event” means each of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Loans and such Lender’s
participation in Letter of Credit Liabilities and Swingline Loans at such time.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Deemed Repayment” has the meaning given that term in Section 12.5.(i)(vi).

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2

 

6

--------------------------------------------------------------------------------


 

Business Days of the date when due, (b) has notified the Borrower
Representative, the Administrative Agent, the Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within 3 Business Days after
written request by the Administrative Agent or the Borrower Representative, to
confirm in writing to the Administrative Agent and the Borrower Representative
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower Representative), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written notice
of such determination to the Borrower Representative, the Issuing Bank, the
Swingline Lender and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by any Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.

 

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 

7

--------------------------------------------------------------------------------


 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.5.(h) and (c) is not otherwise a Lender.

 

“Designating Lender” has the meaning given that term in Section 12.5.(h).

 

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

 

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 85.0% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development of such Property have not been
completed. The term “Development Property” shall include real property of the
type described in the immediately preceding sentence that satisfies both of the
following conditions: (i) it is to be (but has not yet been) acquired by a
Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to a
Borrower, any Subsidiary or any Unconsolidated Affiliate.  A Development
Property on which all improvements (other than tenant improvements on unoccupied
space) related to the development of such Property have been completed for at
least 12 months shall cease to constitute a Development Property notwithstanding
the fact that such Property has not achieved an Occupancy Rate of at least
85.0%.

 

“Documentation Agent” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successors and permitted
assigns.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EAT” has the meaning given that term in the definition of 1031 Property.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization expense; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including without limitation, gains
and losses from the sale of Properties or other investments; and (v) equity in
net income (loss) of its Unconsolidated Affiliates.  For purposes of this
definition, nonrecurring items shall be deemed to include (x) gains and losses
on early

 

8

--------------------------------------------------------------------------------


 

extinguishment of Indebtedness, (y) severance and other restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office,
retail or multifamily property; (b) a Borrower or a Wholly Owned Subsidiary
leases such 1031 Property from the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof, as applicable) and a Borrower or a Wholly Owned
Subsidiary manages such 1031 Property; (c) a Borrower or a Wholly Owned
Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to a Borrower or a Wholly Owned Subsidiary; provided,
however that in the case of a disposition of a 1031 Property by a Borrower or
Subsidiary (a “Relinquished Property”), a Borrower or a Subsidiary shall not be
obligated to repurchase such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) from the applicable QI or
EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) and the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) shall not be obligated to
resell such 1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns
such 1031 Property, as applicable) to a Borrower or Subsidiary unless such 1031
Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property,
as applicable) is not transferred or assigned, within 180 days of its
acquisition by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable), to a Person other than a Borrower
or Subsidiary; (d) the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) acquired such 1031 Property
with the proceeds of a loan made by a Borrower or a Wholly Owned Subsidiary,
which loan is secured either by a Mortgage on such 1031 Property or a pledge of
all of the Equity Interests of the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable);
(e) neither such 1031 Property, nor any interest of a Borrower or any Subsidiary
therein, is subject to any Lien (other than (i) Permitted Liens and (ii) the
Lien of a Mortgage or pledge referred to in the immediately preceding
clause (d)) or a Negative Pledge; and (f) such 1031 Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such 1031 Property.  In no event
shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days.  For purposes of determining Total Asset Value,
such 1031 Property shall be deemed to have been owned or leased by any
applicable Borrower or Wholly Owned Subsidiary from the date acquired by the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund (d) subject to the limitations set forth in Section 12.5., the
Unrestricted Subsidiary and (e) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) any Borrower or any of any Borrower’s Affiliates
or Subsidiaries other than the Unrestricted Subsidiary or (ii) any Defaulting
Lender or any of its Subsidiaries, or any Person who upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii).

 

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office, retail or
multifamily Property; (b) such Property is owned in fee simple, or leased under
a Ground Lease, by a Borrower or a Wholly Owned Subsidiary; (c) such Property

 

9

--------------------------------------------------------------------------------


 

is located in a State of the United States of America or in the District of
Columbia; (d) neither such Property, nor, if such Property is owned or leased by
a Subsidiary, any of a Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge; (e) regardless of whether such Property is owned or leased by a
Borrower or a Subsidiary, a Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of such Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property and (f) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.  An Eligible 1031
Property shall also constitute an Eligible Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any

 

10

--------------------------------------------------------------------------------


 

Plan or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Parent, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Parent or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1.; provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower Representative under Section 4.6.) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 28, 2007, by and among the Parent, SLGOP, the
Lenders party thereto and Wells Fargo (as successor by merger to Wachovia Bank,
National Association), as agent.

 

“Existing Letters of Credit” has the meaning given that term in Section 2.3.(l).

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Extension Request” has the meaning given that term in Section 2.13.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

11

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means each respective fee letter dated as of September 23, 2011, by
and among the Borrowers, each respective Lead Arranger and the other parties
thereto.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by any Borrower hereunder, under any
other Loan Document or under any Fee Letter.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been funded by such Defaulting Lender, reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis.  For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds from
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Agreement Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of

 

12

--------------------------------------------------------------------------------


 

Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (including Statement of Financial Accounting
Standards No. 168, “The FASB Accounting Standards Codification”) or in such
other statements by such other entity as may be approved by a significant
segment of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (inclusive of any unexercised extension options
that may be exercised by a Borrower or Subsidiary without the consent of the
lessor) of 30 years or more from the Agreement Date; (b) the right of the lessee
to mortgage and encumber its interest in the leased property without the consent
of the lessor; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.  The ground lease associated with the property located at 1185 Avenue of
the Americas, New York, New York, the term of which expires in the year 2043,
will not be subject to the requirement of clause (a) of this definition.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, including
without limitation, becoming jointly and severally in respect of such obligation
or (b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling

 

13

--------------------------------------------------------------------------------


 

fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement in which all conditions to such obligation or
commitment have been satisfied or waived (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (h) net obligations under any
Derivatives Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof at such time (but in no event less than zero); (i) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person, including by virtue of being jointly and severally
liable for the Indebtedness of such other Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability); and (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation.  Indebtedness of the Borrowers and their respective
Subsidiaries shall exclude the following but only to the extent the outstanding
principal amount of the following Indebtedness does not exceed $100,000,000 in
the aggregate at the time of determination: (a) Indebtedness of SLGOP in respect
of the Junior Subordinated Indenture and (b) Indebtedness of any Borrower in
respect of any other debt securities (and guarantees, if any, in respect of such
debt securities) issued to any trust other than the Trust (or a trustee of any
such trust), or to any partnership or other entity affiliated with such Borrower
that is a financing vehicle of such Borrower (a “financing entity”) in
connection with the issuance by such financing entity of equity securities or
other securities pursuant to an instrument that ranks pari passu with or junior
in right of payment to the Junior Subordinated Indenture so long as the maturity
of the Indebtedness of such Borrower referred to in this clause (b) is after the
Termination Date.  All Loans to and Letter of Credit Liabilities of a Borrower
shall constitute Indebtedness of each other Borrower.

 

“Information” has the meaning given that term in Section 12.8.

 

“Information Materials” has the meaning given that term in Section 8.6.

 

“Indemnifiable Amounts” has the meaning given that term in Section 11.6.

 

14

--------------------------------------------------------------------------------


 

“Indemnified Costs” has the meaning given that term in Section 12.9.

 

“Indemnified Party” has the meaning given that term in Section 12.9.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any of
the Borrowers under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 12.9.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

 

“Interest Expense” means, with respect to a Person and for a given period,
without duplication, total interest expense of such Person and its Subsidiaries,
including capitalized interest not funded under a construction loan interest
reserve account, determined on a consolidated basis in accordance with GAAP for
such period.

 

“Interest Period” means:

 

(a)           with respect to each LIBOR Loan, each period commencing on the
date such LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan
the last day of the preceding Interest Period for such Loan, and ending 7 days
thereafter or on the numerically corresponding day in the first, third or sixth
calendar month thereafter, in each case, as the Borrower Representative may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period (other than an Interest
Period having a duration of 7 days) that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

 

(b)           with respect to each Bid Rate Loan, the period commencing on the
date such Bid Rate Loan is made and ending on any Business Day not less than 7
nor more than 180 days thereafter, as the Borrower Representative may select as
provided in Section 2.2.(b).

 

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment but only in an amount equal to the stated or determinable

 

15

--------------------------------------------------------------------------------


 

amount thereof and only to the extent that all conditions to such Investment
have been satisfied or waived.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in the Facility
documentation, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.

 

“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.3.

 

“Joint Bookrunner” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successor and permitted
assigns.

 

“Junior Subordinated Indenture” means that certain Junior Subordinated Indenture
dated as of June 30, 2005 by and between SLGOP and JPMorgan Chase Bank, National
Association, as Trustee.

 

“L/C Commitment Amount” has the meaning given that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given that term in Section 3.9.(b).

 

“Lead Arranger” means each Person identified as such in the introductory
paragraph hereof and shall include each such Person’s successor and permitted
assigns.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan and the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.5.(h), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.9.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest under Section 2.3. in
the related Letter of Credit, and the Issuing Bank shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
(other than the Issuing Bank) of their participation interests under such
Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 9:00 a.m. Pacific
time, two Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

 

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans pursuant to Section 2.2.

 

“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

 

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

 

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time on such day (or if such day is not a
Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such

 

17

--------------------------------------------------------------------------------


 

Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; and (c) the
filing of any financing statement under the UCC or its equivalent in any
jurisdiction, other than any precautionary filing not otherwise constituting or
giving rise to a Lien, including a financing statement filed (i) in respect of a
lease not constituting a Capitalized Lease Obligation pursuant to Section 9-505
(or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien.

 

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the New York Mortgages, and each other document or instrument now or hereafter
executed and delivered by a Borrower in connection with, pursuant to or relating
to this Agreement (other than the Fee Letters and any Specified Derivatives
Contract).

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the Termination
Date.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of any
Borrower and its respective Subsidiaries taken as a whole, (b) the ability of
any Borrower to perform its obligations under any Loan Document or Fee Letter to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Indebtedness” has the meaning given that term in Section 10.1.(d)(i).

 

“Material Subsidiary” means any Subsidiary to which more than five percent
(5.0%) of Total Asset Value is attributable on an individual basis.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

18

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues recognized in accordance with GAAP
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses recognized in accordance with GAAP (excluding interest but
including an appropriate accrual for property taxes and insurance) related to
the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of any Borrower and its Subsidiaries and any property management fees)
minus (c) the Capital Reserves for such Property as of the end of such period
minus (d) the greater of (i) the actual property management fee paid during such
period and (ii) an imputed management fee in the amount of one and one-half of
one percent (1.50%) of the gross revenues for such Property for such period.

 

“New York Mortgages” means each of the Mortgages described on Schedule 1.1. and
any additional Mortgages encumbering real property located in the State of New
York, in each case which have been assigned from time to time pursuant to
Section 12.20.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 12.6.(b) and (ii) has been approved by the
Requisite Lenders.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, (b) if such Person is a
Single Asset Entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
Single Asset Holding Company, any Indebtedness (“Holdco Indebtedness”) of such
Single Asset Holding Company resulting from a Guarantee of, or Lien securing,
Indebtedness of a Single Asset Entity that is a Subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary

 

19

--------------------------------------------------------------------------------


 

bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of the such Single
Asset Entity.

 

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing a Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing a Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing a Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing a Borrower’s request for
a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers owing to the Administrative Agent, the Issuing Bank or any Lender
of every kind, nature and description, under or in respect of this Agreement or
any of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non-Affiliate tenants paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default in the
payment of fixed or basic rent has occurred and has continued unremedied for 60
or more days to (b) the aggregate net rentable square footage of such Property. 
For the purposes of the definition of “Occupancy Rate”, a tenant shall be deemed
to actually occupy a Property notwithstanding a temporary cessation of
operations for renovation, repairs or other temporary reason, or for the purpose
of completing tenant build out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“OFAC” has the meaning given that term in Section 6.1.(x).

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of

 

20

--------------------------------------------------------------------------------


 

Regulation S-K promulgated under the Securities Act) which the Parent would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the Parent’s report on Form 10-Q
or Form 10-K (or their equivalents) which the Parent is required to file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).

 

“Offer Document” means a Notice of an Offer to Purchase by the Unrestricted
Subsidiary, together with all attachments thereto, substantially in the form of
Exhibit Q attached hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.6.).

 

“Parent” has the meaning given that term in the introductory paragraph hereof
and shall include the Parent’s successors and permitted assigns.

 

“Pari Passu Indebtedness” means Indebtedness (a) owing by one or more of the
Borrowers; (b) evidenced by documents, instruments and agreements containing
terms, conditions, representations, covenants and events of default
substantially the same as, or less restrictive than, but in no event more
restrictive when taken as a whole than, those contained in this Agreement and
the other Loan Documents; (c) that is not Secured Indebtedness; and (d) that
ranks pari passu with the Indebtedness owing hereunder.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding, other than for purposes of
Sections 6.1.(f) and 9.2., any Lien imposed pursuant to any of the provisions of
ERISA or pursuant to any Environmental Laws) or (ii) the claims of materialmen,
mechanics, carriers, warehousemen or landlords for labor, materials, supplies or
rentals incurred in the ordinary course of business, which, in each case, are
not at the time required to be paid or discharged under Section 7.6.; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lenders, the Issuing Bank and each Specified Derivatives
Provider; (f) Liens securing judgments not constituting an Event of Default
under Section 10.1.(h); (g) Liens (i) of a collection bank arising under Section
4-210 of the UCC

 

21

--------------------------------------------------------------------------------


 

on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business, and (iii) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; (h) Liens (i) on earnest
money deposits in connection with purchases and sales of properties, (ii) on
cash advances in favor of the seller of any property to be acquired in an
Investment permitted pursuant to this Agreement, or (iii) consisting of an
agreement to dispose of any property; (i) Liens in favor of any Borrower or any
of its Subsidiaries; (j) Liens arising from precautionary UCC financing
statement filings regarding leases entered into by any Borrower or any of its
Subsidiaries in the ordinary course of business; (k) Liens deemed to exist in
connection with Investments in repurchase agreements permitted under this
Agreement; (l) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and (m) other Liens not specifically listed above securing
obligations in an aggregate principal amount not to exceed $10,000,000; provided
that Liens described in the foregoing clauses (g) through (m) shall constitute
Permitted Liens solely for purposes of Sections 6.1.(f) and 9.2.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus two percent (2.0%).

 

“Preferred Dividends” means, as to any Person, for any period and without
duplication, all Restricted Payments paid during such period on Preferred Equity
Interests issued by such Person.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of that class of Equity
Interests, (b) paid or payable to such Person, or (c) constituting or resulting
in the redemption of Preferred Equity Interests, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower Representative and the
Lenders.

 

“Proceeding” has the meaning given that term in Section 12.5.(i)(viii).

 

22

--------------------------------------------------------------------------------


 

“Property” means a parcel (or group of related parcels) of real property owned
or leased by a Borrower, any Subsidiary or any Unconsolidated Affiliate.

 

“QI” has the meaning given that term in the definition of 1031 Property.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Rating Agency” means S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Reckson” has the meaning given that term in the introductory paragraph hereof
and shall include Reckson’s successors and permitted assigns.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. 
Notwithstanding anything herein to the contrary: (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Issuing Bank for any drawing
honored by the Issuing Bank under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Commitments of all Lenders, or (b) if Commitments
have been terminated or reduced to zero, the Lenders holding more than 50.0% of
the principal amount of the aggregate outstanding Revolving Loans, Bid Rate
Loans and Swingline Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Lender (other than the Swingline Lender) shall be deemed
to

 

23

--------------------------------------------------------------------------------


 

hold a Swingline Loan and a Lender (other than the Issuing Bank) shall be deemed
to hold a Letter of Credit Liability, in each case, to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to any Borrower, the chairman, the
chief executive officer, the chief operating officer, the chief financial
officer, the treasurer, the general counsel, any executive vice president and
any senior vice president of such Borrower, and with respect to any Subsidiary
(other than a Borrower), the chief executive officer, the chief operating
officer and the chief financial officer.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Parent or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent or any of its Subsidiaries now or hereafter outstanding.

 

“Retired Loans” has the meaning given that term in Section 12.5.(i)(ii).

 

“Retirement Date Commitment Percentage” has the meaning given that term in
Section 12.5.(i)(ii)(3).

 

“Revolving Loan” means a loan made by a Lender to a Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrowers substantially in the
form of Exhibit H, payable to a Lender or its registered assignees in a
principal amount equal to the amount of such Lender’s Commitment.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, including
any Nonrecourse Indebtedness of such Person that is secured only by a pledge of
Equity Interests, but excluding, for the avoidance of doubt, the Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property and/or cash and other assets of nominal value incidental
to such Person’s ownership of such Property; (b) is engaged only in the business
of owning, developing and/or leasing such Property; and (c) receives
substantially all of its gross revenues from such Property.  In addition, if the
assets of a Person consist solely of (i) Equity Interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement (such
an entity, a “Single Asset Holding Company”).

 

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

 

24

--------------------------------------------------------------------------------


 

“SLGOP” has the meaning given that term in the introductory paragraph hereof and
shall include SLGOP’s successors and permitted assigns.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between a Borrower and any Specified
Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of any Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of, or by amendment to, such
Letter of Credit.

 

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (i) Indebtedness secured by Mortgages and Indebtedness in the form
of mezzanine loans, (ii) preferred equity Investments (including preferred
limited partnership interests) in entities owning (or leasing pursuant to a
Ground Lease) office, retail or multifamily properties and (iii) certificates,
notes or similar instruments issued by vehicles holding promissory notes secured
by a Mortgage.

 

“Structured Finance Value” means (a) for the purpose of determining Total Asset
Value, an amount equal to the value (as determined in accordance with GAAP) of
each Structured Finance Investment in respect of which no obligor is more than
60 days past due in respect of its payment obligations thereunder and (b) for
the purpose of determining Unencumbered Asset Value, an amount equal to the
value (as determined in accordance with GAAP) of each Structured Finance
Investment (i) that is owned by a Borrower or a Wholly Owned Subsidiary,
(ii) that is not subject to any Lien or Negative Pledge, (iii) that if owned by
a Subsidiary, no Borrower’s direct or indirect ownership interest in such
Subsidiary is subject to any Lien or Negative Pledge, (iv) with respect to which
a Borrower has a right, directly or indirectly through a Subsidiary, to create
Liens on such Structured Finance Investment as security for Indebtedness of such
Borrower and to sell, transfer or otherwise dispose of such Structured Finance
Investment, in the case, without the consent of any Person and (v) in respect of
which no obligor is more than 60 days past due in respect of its payment
obligations thereunder.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.  Notwithstanding anything to the contrary
contained in this Agreement, in no event shall the Unrestricted Subsidiary be
deemed to be a Subsidiary except for purposes of Sections 8.1. and 8.2.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to a Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Termination Date.

 

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit I, payable to the Swingline Lender, or its registered assignees,
in a principal amount equal to the amount of the Swingline Commitment as
originally in effect and otherwise duly completed.

 

“Syndication Agent” means the Person identified as such in the introductory
paragraph hereof and shall include such Person’s successors and permitted
assigns.

 

“Tangible Net Worth” means for any Person as of a given date (a) Total Asset
Value of such Person and its Subsidiaries determined on a consolidated basis for
the fiscal quarter most recently ended prior to such date for which financial
statements are available minus (b) Total Indebtedness of such Person and its
Subsidiaries determined on a consolidated basis on such date.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means November 10, 2015, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

 

“Titled Agents” means each of the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent, the Documentation Agents, the Senior Managing Agents, the
Managing Agents and the Co-Agents.

 

“Total Asset Value” means, with respect to a Person, at a given time, the sum
(without duplication) of all of the following of such Person and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents (other than tenant deposits
and other cash and Cash Equivalents that are subject to a Lien or a Negative
Pledge or the disposition of which is restricted in any way); plus (b) the
quotient of (i) EBITDA of such Person and its

 

26

--------------------------------------------------------------------------------


 

Subsidiaries for the immediately preceding period of four consecutive fiscal
quarters, divided by (ii) the Capitalization Rate; plus (c) the GAAP book value
of Properties acquired during the four fiscal quarters most recently ended; plus
(d) the GAAP book value of all Development Properties; plus (e) the GAAP book
value of Unimproved Land, Mortgage Receivables and other promissory notes plus
(f) the Structured Finance Value; plus (g) the GAAP book value of Transition
Assets; plus (h) the GAAP book value of Investments in Unconsolidated
Affiliates.  EBITDA attributable to (x) Properties acquired or disposed of
during the four fiscal quarters ending immediately prior to any date of
determination of Total Asset Value or (y) Properties that were Development
Properties at the end of such fiscal quarter or (z) Transition Assets, shall not
be included in the calculation of Total Asset Value.  If the contribution from
clause (f) or (h) above should exceed 15% of Total Asset Value, such excess
shall be excluded from the calculation of Total Asset Value.

 

“Total Indebtedness” means, with respect to any Person at any time of
determination, all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis in accordance with GAAP applied on a consistent basis.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit R to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Transition Asset” means, at any time of determination, either (a) Property that
was acquired by a Borrower or a Subsidiary within the period of 18 months
occurring immediately preceding the date of determination and when acquired had
an Occupancy Rate of less than seventy percent (70.0%) or (b) a Property
identified by the Borrower Representative in a written notice (which may be by
telecopy or electronic mail) to the Administrative Agent on which the existing
building is undergoing a renovation or redevelopment that will result in at
least thirty percent (30%) of the total gross leasable area of such building
being unavailable for occupancy.  A Transition Asset of the type described in
clause (a) of this definition will cease to be a Transition Asset on the date
that is 18 months after the date of the acquisition of such Property, and a
Transition Asset of the type described in clause (b) of this definition will
cease to be a Transition Asset upon all improvements related to the renovation
or redevelopment having been completed for 18 months.

 

“Trust” means SL Green Capital Trust I, a Delaware statutory trust.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall the Unrestricted Subsidiary be deemed to be an Unconsolidated
Affiliate.

 

“Unencumbered Adjusted NOI” means, for any period, (a) Net Operating Income from
all Eligible Properties, minus (b) Capital Reserves for such period.

 

“Unencumbered Asset Value” means, without duplication (a) the Unencumbered
Adjusted NOI (excluding Net Operating Income attributable to Development
Properties and Transition Assets) for the

 

27

--------------------------------------------------------------------------------


 

immediately preceding period of four consecutive fiscal quarters divided by the
Capitalization Rate, plus (b) the GAAP book value of all Eligible Properties
acquired during the fiscal quarter most recently ended, plus (c) the Structured
Finance Value, plus (d) the GAAP book value of Development Properties or
Transition Assets that would be “Eligible Properties” if fully developed; plus
(e) the GAAP book value of Mortgage Receivables held by a Borrower or a Wholly
Owned Subsidiary (i) that are not, and if held by a Subsidiary, no Borrower’s
direct or indirect ownership interest in such Subsidiary is, subject to any Lien
(other than Permitted Liens) or any Negative Pledge, and (ii) with respect to
which a Borrower has a right, directly or indirectly through a Subsidiary, to
create Liens on such Mortgage Receivables as security for Indebtedness of such
Borrower and to sell, transfer or otherwise dispose of such Mortgage Receivable,
in each case, without the need to obtain the consent of any Person.  For
purposes of this definition, to the extent that the percentage of Unencumbered
Asset Value attributable to (x) assets identified in clauses (c), (d) and
(e) above would exceed 10.0% of Unencumbered Asset Value and/or (y) Properties
subject to a Ground Lease (not including 1185 Avenue of the Americas) would
exceed 10% of the Unencumbered Asset Value, then, in the case of each of clauses
(x) and (y), such excess shall be excluded from the calculation of Unencumbered
Asset Value.  Further, no Property, Structured Finance Investment or Mortgage
Receivable owned or held by an entity other than a Borrower shall be included in
the calculation of Unencumbered Asset Value if such entity, or an entity (other
than a Borrower) that has a direct or indirect ownership interest in such
entity, is an obligor in respect of any Indebtedness (other than Nonrecourse
Indebtedness of the type described in clause (a) of the definition thereof). 
For the avoidance of doubt, in no event shall any Property, Structured Finance
Investment or Mortgage Receivable owned or held by a Single Asset Entity that is
an obligor in respect of any Indebtedness be included in the calculation of
Unencumbered Asset Value

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

 

“Unrestricted Subsidiary” means either (a) SLG Acquisition LLC, a Delaware
limited liability company or (b) any Affiliate of SLGOP in which SLG Acquisition
LLC, and no other Affiliate of SLGOP or any other Person, owns any Equity
Interest, and in either case which has obtained or acquired an interest in any
Loan, Commitment or portion thereof from a Lender pursuant to an Offer Document
and the terms of this Agreement.

 

“Unrestricted Subsidiary Assignment Agreement” means, with respect to any
assignment to the Unrestricted Subsidiary pursuant to this Agreement, an
Unrestricted Subsidiary Assignment and Assumption Agreement substantially in the
form of Exhibit P attached hereto.

 

“Unrestricted Subsidiary Loan” means any Loan, Commitment or Letter of Credit
Liability or portion thereof that is, or at any time was, owned by the
Unrestricted Subsidiary.

 

“Unrestricted Subsidiary Loan Retirement” has the meaning given that term in
Section 12.5.(i)(ii).

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that any
Indebtedness that is not Nonrecourse Indebtedness and that is secured only by a
pledge of Equity Interests shall be deemed to be Unsecured Indebtedness.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

28

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning given that term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Wholly Owned Subsidiaries of such
Person or by such Person and one or more other Wholly Owned Subsidiaries of such
Person.  Notwithstanding anything in this definition to the contrary, SLGOP
shall be deemed to be a Wholly Owned Subsidiary of the Parent, and SL Green
Management Corp. shall be deemed to be a Wholly Owned Subsidiary of SLGOP.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower or (b)  the Administrative Agent, as
applicable.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities and (y) for purposes of calculating the covenants under this
Agreement or any other Loan Document, any obligations of a Person under a lease
(whether existing on the Agreement Date or entered into thereafter) that is not
(or would not be) required to be classified and accounted for as a capitalized
lease on a balance sheet of such Person prepared in accordance with GAAP as in
effect on the Agreement Date shall not be treated as a capitalized lease
pursuant to this Agreement or the other Loan Documents solely as a result of
(1) the adoption of changes in GAAP after the Agreement Date or (2) changes in
the application of GAAP after the Agreement Date; provided, however, that upon
the request of the Administrative Agent or the Requisite Lenders the Borrowers
shall provide to the Administrative Agent and the Lenders financial statements
and other documents setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to any such adoption of
changes in, or the application of, GAAP.  References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor

 

29

--------------------------------------------------------------------------------


 

thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.  Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or
a Subsidiary of such Subsidiary, a reference to an “Affiliate” means a reference
to an Affiliate of the Parent and a reference to an “Unconsolidated Affiliate”
means a reference to an Unconsolidated Affiliate of the Parent.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time.

 

ARTICLE II. CREDIT FACILITY

Section 2.1.  Revolving Loans.

 

(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.17., each
Lender severally and not jointly agrees to make Revolving Loans to the Borrowers
during the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment.  Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess thereof.  Each borrowing and Continuation under
Section 2.9. of, and each Conversion under Section 2.10. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Notwithstanding the
immediately preceding two sentences but subject to Section 2.17., a borrowing of
Revolving Loans may be in the aggregate amount of the unused Commitments. 
Within the foregoing limits and subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans.

 

(b)           Requests for Revolving Loans. Not later than 12:00 noon Eastern
time at least one (1) Business Day prior to a borrowing of Revolving Loans that
are to be Base Rate Loans and not later than 12:00 noon Eastern time at least
three (3) Business Days prior to a borrowing of Revolving Loans that are to be
LIBOR Loans, the Borrower Representative shall request the borrowing of
Revolving Loans by either (i) a telephonic notice to the Administrative Agent,
promptly followed by the delivery of a Notice of Borrowing or (ii) delivering to
the Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the name of the Borrower requesting such Revolving Loans, the aggregate
principal amount of the Revolving Loans to be borrowed, the date such Revolving
Loans are to be borrowed (which must be a Business Day), the use of the proceeds
of such Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans.  Each Notice of Borrowing shall be irrevocable once given and
binding on the applicable Borrower.  Prior to delivering a Notice of Borrowing,
the Borrower Representative may (without specifying whether a Revolving Loan
will be a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent
provide the Borrower Representative with the most recent LIBOR available to the
Administrative Agent.  The Administrative Agent shall provide such quoted rate
to the Borrower Representative on the date of such request or as soon as
possible thereafter.

 

(c)           Funding of Revolving Loans.  Promptly after receipt of a request
for borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
applicable Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 12:00 noon Eastern time on the date
of such proposed Revolving Loans.  Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make

 

30

--------------------------------------------------------------------------------


 

available to the applicable Borrower in the account specified in the Transfer
Authorizer Designation Form, not later than 3:00 p.m. Eastern time on the date
of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.

 

(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the applicable Borrower the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrowers severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
applicable Borrower but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by a Borrower, the interest rate applicable to Base
Rate Loans.  If a Borrower and such Lender shall pay the amount of such interest
to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing as of the date
of the borrowing.  Any payment by any Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.

 

Section 2.2.  Bid Rate Loans.

 

(a)           Bid Rate Loans.  At any time during the period from the Effective
Date to but excluding the Termination Date, and so long as at least one of the
Borrowers continues to maintain an Investment Grade Rating from S&P or Moody’s,
the Borrower Representative may, as set forth in this Section, request the
Lenders to make offers to make Bid Rate Loans to the Borrowers in Dollars.  The
Lenders may, but shall have no obligation to, make such offers, and the Borrower
Representative may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section.

 

(b)           Requests for Bid Rate Loans.  When a Borrower wishes to request
from the Lenders offers to make Bid Rate Loans, the Borrower Representative
shall give the Administrative Agent either telephonic notice promptly followed
by written notice, which may be by telecopy or electronic mail (a “Bid Rate
Quote Request”) so as to be received no later than 10:00 a.m. Eastern time on
(x) the Business Day immediately preceding the date of borrowing proposed
therein, in the case of an Absolute Rate Auction and (y) the date four
(4) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction.  The Administrative Agent shall deliver to each Lender a copy of
each Bid Rate Quote Request promptly upon receipt thereof by the Administrative
Agent.  The Borrower Representative may request offers to make Bid Rate Loans
for up to three (3) different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”).  Each Bid Rate Quote
Request shall be substantially in the form of Exhibit J and shall specify as to
each Bid Rate Borrowing all of the following:

 

(i)            the proposed date of such Bid Rate Borrowing, which shall be a
Business Day;

 

31

--------------------------------------------------------------------------------


 

(ii)           the aggregate amount of such Bid Rate Borrowing which shall be in
a minimum amount of $2,000,000 and integral multiples of $500,000 in excess
thereof which shall not cause any of the limits specified in Section 2.17. to be
violated;

 

(iii)          whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

 

(iv)          the duration of the Interest Period applicable thereto, which
shall not extend beyond the Termination Date.

 

A Bid Rate Quote Request may not be submitted within five (5) Business Days of
any other Bid Rate Quote Request having been submitted.

 

(c)           Bid Rate Quotes.

 

(i)            Each Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if a Bid Rate Quote Request specified more than one
Interest Period, such Lender may make a single submission containing only one
Bid Rate Quote for each such Interest Period.  Each Bid Rate Quote must be
submitted to the Administrative Agent not later than 9:30 a.m. Eastern time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, and in either case the Administrative
Agent shall disregard any Bid Rate Quote received after such time; provided that
the Lender then acting as the Administrative Agent may submit a Bid Rate Quote
only if it notifies the Borrower Representative of the terms of the offer
contained therein not later than 30 minutes prior to the latest time by which
the Lenders must submit applicable Bid Rate Quotes.  Any Bid Rate Quote so made
shall be irrevocable except with the consent of the Administrative Agent given
at the request of the Borrower Representative.  Such Bid Rate Loans may be
funded by a Lender’s Designated Lender (if any) as provided in Section 12.5.(h);
however, such Lender shall not be required to specify in its Bid Rate Quote
whether such Bid Rate Loan will be funded by such Designated Lender.

 

(ii)           Each Bid Rate Quote shall be substantially in the form of
Exhibit K and shall specify:

 

(A)          the proposed date of borrowing and the Interest Period therefor;

 

(B)           the principal amount of the Bid Rate Loan for which each such
offer is being made; provided that the aggregate principal amount of all Bid
Rate Loans for which a Lender submits Bid Rate Quotes (x) may be greater or less
than the Commitment of such Lender but (y) shall not exceed the principal amount
of the Bid Rate Borrowing for a particular Interest Period for which offers were
requested; provided further that any Bid Rate Quote shall be in a minimum amount
of $2,000,000 and integral multiples of $500,000 in excess thereof;

 

(C)           in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered
for each such Absolute Rate Loan (the “Absolute Rate”);

 

(D)          in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as

 

32

--------------------------------------------------------------------------------


 

a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and

 

(E)           the identity of the quoting Lender.

 

Unless otherwise agreed by the Administrative Agent and the Borrower
Representative, no Bid Rate Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Bid Rate Quote Request and, in particular, no Bid Rate Quote
may be conditioned upon acceptance by the Borrower Representative of all (or
some specified minimum) of the principal amount of the Bid Rate Loan for which
such Bid Rate Quote is being made.

 

(d)           Notification by Administrative Agent.  The Administrative Agent
shall, as promptly as practicable after the Bid Rate Quotes are submitted (but
in any event not later than 10:30 a.m. Eastern time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction), notify the Borrower Representative of the terms (i) of any Bid
Rate Quote submitted by a Lender that is in accordance with Section 2.2.(c) and
(ii) of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Lender with respect to the same
Bid Rate Quote Request.  Any such subsequent Bid Rate Quote shall be disregarded
by the Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote.  The
Administrative Agent’s notice to the Borrower Representative shall specify
(A) the aggregate principal amount of the Bid Rate Borrowing for which Bid Rate
Quotes have been received and (B) the principal amounts and Absolute Rates or
LIBOR Margins, as applicable, so offered by each Lender (identifying the Lender
that made each Bid Rate Quote).

 

(e)           Acceptance by Borrower Representative.

 

(i)            Not later than 11:00 a.m. Eastern time (x) on the proposed date
of borrowing, in the case of an Absolute Rate Auction and (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction, the Borrower Representative shall notify the Administrative Agent
of its acceptance or nonacceptance of the Bid Rate Quotes so notified to it
pursuant to Section 2.2.(d). which notice shall be in the form of Exhibit L.  In
the case of acceptance, such notice shall specify the aggregate principal amount
of Bid Rate Quotes for each Interest Period that are accepted.  The failure of
the Borrower Representative to give such notice by such time shall constitute
nonacceptance.  The Borrower Representative may accept any Bid Rate Quote in
whole or in part; provided that:

 

(A)          the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;

 

(B)           the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.2.(b)(ii) and together with all other
Bid Rate Loans then outstanding shall not cause the limits specified in
Section 2.17. to be violated;

 

(C)           acceptance of Bid Rate Quotes may be made only in ascending order
of Absolute Rates or LIBOR Margins, as applicable, in each case beginning with
the lowest rate so offered;

 

(D)          any acceptance in part by the Borrower Representative shall be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof; and

 

33

--------------------------------------------------------------------------------


 

(E)           the Borrower Representative may not accept any Bid Rate Quote that
fails to comply with Section 2.2.(c) or otherwise fails to comply with the
requirements of this Agreement.

 

(ii)           If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes  are accepted shall
be allocated by the Administrative Agent among such Lenders in proportion to the
aggregate principal amount of such Bid Rate Quotes.  Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.

 

(f)            Obligation to Make Bid Rate Loans.  The Administrative Agent
shall promptly (and in any event not later than (x) 12:00 noon Eastern time on
the proposed date of borrowing of Absolute Rate Loans and (y) on the date three
(3) Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)
notify each Lender as to whose Bid Rate Quote has been accepted and the amount
and rate thereof.  A Lender who is notified that it has been selected to make a
Bid Rate Loan may designate its Designated Lender (if any) to fund such Bid Rate
Loan on its behalf, as described in Section 12.5.(h). Any Designated Lender
which funds a Bid Rate Loan shall on and after the time of such funding become
the obligee in respect of such Bid Rate Loan and be entitled to receive payment
thereof when due.  No Lender shall be relieved of its obligation to fund a Bid
Rate Loan, and no Designated Lender shall assume such obligation, prior to the
time the applicable Bid Rate Loan is funded.  Any Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 1:30 p.m. Eastern time on
the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at its Principal Office in immediately
available funds, for the account of the Borrower to whom such Bid Rate Loan is
to be made.  The amount so received by the Administrative Agent shall, subject
to the terms and conditions of this Agreement, be made available to such
Borrower not later than 2:00 p.m. Eastern time on such date by depositing the
same, in immediately available funds, in an account of such Borrower designated
by the Borrower Representative.

 

(g)           No Effect on Commitment.  Except for the purpose and to the extent
expressly stated in Sections 2.12. and 2.17., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s
Commitment.

 

Section 2.3.  Letters of Credit.

 

(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.17., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the accounts of the Borrowers and
their Subsidiaries during the period from and including the Effective Date to,
but excluding, the date thirty (30) days prior to the Termination Date, one or
more standby letters of credit (each a “Letter of Credit”) up to a maximum
aggregate Stated Amount at any one time outstanding not to exceed $250,000,000
as such amount may be reduced from time to time in accordance with the terms
hereof (the “L/C Commitment Amount”).

 

(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower Representative.  Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is thirty
(30) days prior to the Termination Date, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of

 

34

--------------------------------------------------------------------------------


 

the expiration date in the absence of a notice of non-renewal from the Issuing
Bank but in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit beyond the date that is thirty (30)
days prior to the Termination Date.  Notwithstanding the foregoing, a Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Termination Date (in which case, such Letter of Credit shall be
an “Extended Letter of Credit”), so long as the Borrowers deliver to the
Administrative Agent for its benefit and the benefit of the Issuing Bank and the
Lenders no later than 30 days prior to the Termination Date Cash Collateral for
such Letter of Credit for deposit into the Letter of Credit Collateral Account
in an amount equal to the Stated Amount of such Letter of Credit.  If the
Borrowers fail to provide Cash Collateral with respect to any Extended Letter of
Credit by the date 30 days prior to the Termination Date, such failure shall be
treated as a drawing under such Extended Letter of Credit (in an amount equal to
the maximum Stated Amount of such Letter of Credit), which shall be reimbursed
(or participations therein funded) in accordance with the immediately following
subsections (i) and (j), with the proceeds being utilized to provide Cash
Collateral for such Letter of Credit.  The initial Stated Amount of each Letter
of Credit shall be at least $100,000 (or such lesser amount as may be acceptable
to the Issuing Bank, the Administrative Agent and the Borrower Representative).

 

(c)           Requests for Issuance of Letters of Credit.   The Borrower
Representative shall give the Issuing Bank and the Administrative Agent written
notice (or a telephonic notice promptly confirmed in writing) at least five
(5) Business Days (or such shorter period as may be acceptable to the Issuing
Bank and the Administrative Agent in their sole discretion) prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) Borrower or Subsidiary for whose account such Letter of Credit
is to be issued, (ii) initial Stated Amount, (iii) beneficiary, and
(iv) expiration date. The Borrower or Subsidiary for whose account a Letter of
Credit is to be issued shall also execute and deliver such customary
applications and agreements for standby letters of credit, and other forms as
requested from time to time by the Issuing Bank; provided that in the case of a
Letter of Credit issued for the account of a Subsidiary, a Borrower shall
co-sign the application for such Letter of Credit.  Provided the Borrower
Representative has given the notice prescribed by the first sentence of this
subsection and the applicable Borrower or Subsidiary has delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 5.2., the Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days following the date after which the Issuing Bank has received
all of the items required to be delivered to it under this subsection.  The
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause the Issuing Bank or any Lender to
exceed any limits imposed by, any Applicable Law.  References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  Upon the written request of the Borrower
Representative, the Issuing Bank shall deliver to the Borrower Representative a
copy of each issued Letter of Credit within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower
Representative and the Administrative Agent of the amount to be paid by the
Issuing Bank as a result of such demand and the date on which payment is to be
made by the Issuing Bank to such beneficiary in respect of such demand;
provided, however, that the Issuing Bank’s failure to give, or delay in giving,
such notice shall not discharge any Borrower in any respect from the applicable

 

35

--------------------------------------------------------------------------------


 

Reimbursement Obligation.  Each Borrower hereby absolutely, unconditionally and
irrevocably, and jointly and severally, agrees to pay and reimburse the Issuing
Bank for the amount of each demand for payment under any such Letter of Credit
at or prior to the date on which payment is to be made by the Issuing Bank to
the beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.  Each Borrower confirms that it shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under any Letter
of Credit issued or outstanding hereunder in support of any obligations of, or
for the account of, a Subsidiary.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.

 

(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower Representative shall
advise the Administrative Agent and the Issuing Bank whether or not the
applicable Borrower intends to borrow hereunder to finance its obligation to
reimburse the Issuing Bank for the amount of the related demand for payment and,
if it does, the Borrower Representative shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower Representative fails to so advise the Administrative Agent and the
Issuing Bank, or if the Borrowers fail to reimburse the Issuing Bank for a
demand for payment under a Letter of Credit by the date of such payment, the
failure of which the Issuing Bank shall promptly notify the Administrative
Agent, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower for whose account such Letter
of Credit was issued shall be deemed to have requested a borrowing of Revolving
Loans (which shall be Base Rate Loans) in an amount equal to the unpaid
Reimbursement Obligation, and the Administrative Agent shall give each Lender
prompt notice of the amount of the Revolving Loan to be made available by such
Lender to the Administrative Agent not later than 1:00 p.m. Eastern time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.  The limitations set
forth in the second sentence of Section 2.1.(a) shall not apply to any borrowing
of Base Rate Loans under this subsection.

 

(f)            Effect of Letters of Credit on Commitments.  Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Commitment of each Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 

(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  Each Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrowers’ obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully

 

36

--------------------------------------------------------------------------------


 

with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, the Administrative Agent or the Lenders.  None of the above shall affect,
impair or prevent the vesting of any of the Issuing Bank’s or the Administrative
Agent’s rights or powers hereunder.  Any action taken or omitted to be taken by
the Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Issuing Bank any liability to any Borrower, the
Administrative Agent or any Lender.  In this connection, the obligation of each
Borrower to reimburse the Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between any Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of any Borrower’s Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this
Section or Section 12.9., but not in limitation of each Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), no Borrower
shall have any obligation to indemnify the Administrative Agent, the Issuing
Bank or any Lender in respect of any liability incurred by the Administrative
Agent, the Issuing Bank or such Lender arising solely out of the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank
or such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment.  Except as otherwise
provided in this Section, nothing in this Section shall affect any rights that
any Borrower may have with respect to the gross negligence or willful misconduct
of the Administrative Agent, the Issuing Bank or any Lender with respect to any
Letter of Credit.

 

(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or

 

37

--------------------------------------------------------------------------------


 

(ii) the Administrative Agent and the Lenders required by Section 12.6. shall
have consented thereto.  In connection with any such amendment, supplement or
other modification, the Borrowers jointly and severally agree to pay the fees,
if any, payable under the last sentence of Section 3.5.(c).

 

(i)            Lenders’ Participation in Letters of Credit.   Each Lender,
immediately upon the issuance by the Issuing Bank of any Letter of Credit (or in
the case of Existing Letters of Credit, upon the Agreement Date), shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of the Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Issuing Bank in respect of
such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Commitment Percentage in any interest or other amounts payable by any
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).

 

(j)            Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the applicable Borrower pursuant
to the immediately preceding subsection (d); provided, however, that in respect
of any drawing under any Letter of Credit, subject to Section 3.9(d), the
maximum amount that any Lender shall be required to fund, whether as a Revolving
Loan or as a participation, shall not exceed such Lender’s Commitment Percentage
of such drawing.  If the notice referenced in the second sentence of
Section 2.3.(e) is received by a Lender not later than 12:00 noon Eastern time,
then such Lender shall make such payment available to the Administrative Agent
not later than 3:00 p.m. Eastern time on the date of demand therefor; otherwise,
such payment shall be made available to the Administrative Agent not later than
1:00 p.m. Eastern time on the next succeeding Business Day.  Each Lender’s
obligation to make payments to the Administrative Agent under this subsection
and in respect of its participation interest under the immediately preceding
subsection (i), and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of any Borrower or any
Subsidiary, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(e) or (f), (iv) the termination
of the Commitments or (v) the delivery of Cash Collateral in respect of any
Extended Letter of Credit.  Each such payment to the Administrative Agent for
the account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower
Representative, a notice describing the aggregate amount of all Letters of
Credit outstanding at such time.  Upon the request of any Lender from time to
time, the Issuing Bank shall deliver any other information reasonably requested
by such Lender with respect to each Letter of Credit then outstanding.  Other
than as set forth in this subsection, the Issuing Bank shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder.  The

 

38

--------------------------------------------------------------------------------


 

failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).

 

(l)            Existing Letters of Credit.  Each of the Borrowers, the Issuing
Bank and the Lenders agrees that each of the letters of credit described on
Schedule 2.3.(l) shall, from and after the Effective Date, be deemed to be a
Letter of Credit issued under this Agreement and shall be subject to and
governed by the terms and conditions of this Agreement and the other Loan
Documents.

 

(m)          Extended Letters of Credit.  Each Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall remain
in full force and effect if the delivery of any Cash Collateral in respect of an
Extended Letter of Credit is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise.

 

Section 2.4.  Swingline Loans.

 

(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.17., the Swingline Lender agrees to make
Swingline Loans to the Borrowers, during the period from the Effective Date to
but excluding the Swingline Maturity Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $250,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof.  If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrowers
shall immediately pay the Administrative Agent for the account of the Swingline
Lender the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Swingline Loans
hereunder.

 

(b)           Procedure for Borrowing Swingline Loans.  The Borrower
Representative shall give the Administrative Agent and the Swingline Lender
notice pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall
identify the Borrower to obtain the applicable Swingline Loan and shall be
delivered to the Administrative Agent and the Swingline Lender no later than
2:00 p.m. Eastern time on the proposed date of such borrowing.  Any telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by the Borrower
Representative pursuant to a Notice of Swingline Borrowing sent the
Administrative Agent and to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  Not later than 4:00 p.m. Eastern time on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 5.2. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
applicable Borrower in Dollars, in immediately available funds, at the account
specified by the Borrower Representative in the Notice of Swingline Borrowing.

 

(c)           Interest.  Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
or at such other rate or rates as the Borrower Representative and the Swingline
Lender may agree from time to time in writing.  Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower Representative may otherwise agree in writing
in connection with any particular Swingline Loan).

 

39

--------------------------------------------------------------------------------


 

(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $100,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the Borrower
Representative.  Any voluntary prepayment of a Swingline Loan must be in
integral multiples of $100,000 or the aggregate principal amount of all
outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower Representative may agree) and in connection
with any such prepayment, the Borrower Representative must give the Swingline
Lender and the Administrative Agent prior notice thereof (which may be by
telephone (promptly followed by a written notice), telecopy or electronic mail) 
no later than 1:00 p.m. Eastern time on the day of such prepayment.  The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans.  Each Borrower
jointly and severally agrees to repay each Swingline Loan within one Business
Day of demand therefor by the Swingline Lender and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided that the
proceeds of a Swingline Loan may not be used to pay a Swingline Loan. 
Notwithstanding the foregoing, each Borrower agrees to repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Swingline Loans on the Swingline Maturity Date (or such earlier date as the
Swingline Lender and the Borrower Representative may agree in writing).  In lieu
of demanding repayment of any outstanding Swingline Loan from the Borrowers, the
Swingline Lender may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan.  The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection.  The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 12:00 noon Eastern time at least one Business Day prior to
the proposed date of such borrowing.  Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing.  Not later than 12:00 noon Eastern time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender. 
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan. 
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds.  A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1. (e) or (f)), or the termination of any
Lender’s Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender or any Borrower, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  If such amount is not in fact made available
to the Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds

 

40

--------------------------------------------------------------------------------


 

Rate.  If such Lender does not pay such amount forthwith upon the Swingline
Lender’s demand therefor, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein).  Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Loans, and any other amounts due it hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)           Rates.  Each Borrower jointly and severally promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender to any Borrower for the period
from and including the date of the making of such Loan to but excluding the date
such Loan shall be paid in full, at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin;

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin;

 

(iii)          if such Loan is an Absolute Rate Loan, at the Absolute Rate for
such Loan for the Interest Period therefor quoted by the Lender making such Loan
in accordance with Section 2.2.; and

 

(iv)          if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for
the Interest Period therefor plus the LIBOR Margin quoted by the Lender making
such Loan in accordance with Section 2.2.

 

Notwithstanding the foregoing, while an Event of Default exists, each Borrower
jointly and severally agrees to pay to the Administrative Agent for the account
of each Lender and the Issuing Bank, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by any
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrowers for all purposes, absent manifest
error.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than 10 different Interest Periods for LIBOR Loans and Bid
Rate Loans, collectively outstanding at the same time.

 

41

--------------------------------------------------------------------------------


 

Section 2.7.  Repayment of Loans.

 

(a)           Revolving Loans.  Each Borrower jointly and severally agrees to
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Revolving Loans on the Termination Date.

 

(b)           Bid Rate Loans.  Each Borrower jointly and severally agrees to
repay the entire outstanding principal amount of, and all accrued interest on,
each Bid Rate Loan on the last day of the Interest Period of such Bid Rate Loan.

 

Section 2.8.  Prepayments.

 

(a)           Optional.  Subject to Section 4.4., any Borrower may prepay any
Revolving Loan at any time without premium or penalty.  Except as required to
comply with the provisions of Section 2.8.(b)(ii), a Bid Rate Loan may only be
prepaid with the prior written consent of the Lender holding such Bid Rate
Loan.  The Borrower Representative shall give the Administrative Agent at least
two (2) Business Days prior notice (which may be by telephone (promptly followed
by a written notice), telecopy or electronic mail) of the prepayment of any
Revolving Loan.  Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).

 

(b)           Mandatory.

 

(i)            Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Commitments, the Borrowers jointly and severally
agree to pay immediately upon demand to the Administrative Agent for the account
of the Lenders then holding Commitments (or if the Commitments have been
terminated, then holding outstanding Revolving Loans, Swingline Loans, Bid Rate
Loans and/or Letter of Credit Liabilities), the amount of such excess.

 

(ii)           Bid Rate Facility Overadvance.  If at any time the aggregate
principal amount of all outstanding Bid Rate Loans exceeds one-half of the
aggregate amount of all Commitments at such time, the Borrowers jointly and
severally agree to pay immediately upon demand to the Administrative Agent for
the accounts of the applicable Lenders the amount of such excess.

 

(iii)          Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (b)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  Amounts
paid under the preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(e).  If any Borrower is required to pay any outstanding LIBOR Loans
or LIBOR Margin Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrowers jointly and severally agree
to pay all amounts due under Section 4.4.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, any Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in

 

42

--------------------------------------------------------------------------------


 

an aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
Representative giving to the Administrative Agent a Notice of Continuation not
later than 12:00 noon Eastern time on the third Business Day prior to the date
of any such Continuation.  Such notice of a Continuation shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given.  Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed Continuation. 
If the Borrower Representative shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.10. or such Borrower’s
failure to comply with any of the terms of such Section.

 

Section 2.10.  Conversion.

 

Any Borrower may on any Business Day, upon the Borrower Representative giving of
a Notice of Conversion to the Administrative Agent by telecopy, electronic mail
or other similar form of communication, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted into a LIBOR Loan if a Default or Event of Default exists. 
Each Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount.  Each such Notice of Conversion shall be given not later than 12:00
noon Eastern time three (3) Business Days prior to the date of any proposed
Conversion.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable and binding
on the Borrowers once given.

 

Section 2.11.  Notes.

 

(a)           Notes.  Except in the case of a Lender that has requested that it
not receive a Revolving Note, the Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a Revolving Note, payable to
such Lender, or its registered assignees, in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed. 
Except in the case of a Lender that has requested that it not receive a Bid Rate
Note, the Bid Rate Loans made by a Lender to the Borrowers shall, in addition to
this Agreement, also be evidenced by a Bid Rate Note payable to such Lender, or
its registered assignees.  The Swingline Loans made by the Swingline Lender to
the Borrowers shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the Swingline Lender, or its registered assignees.

 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to any
Borrower, and each payment made on account of

 

43

--------------------------------------------------------------------------------


 

the principal thereof, shall be recorded by such Lender on its books and such
entries shall be binding on such Borrower absent manifest error; provided,
however, that (i) the failure of a Lender to make any such record shall not
affect the obligations of such Borrower under any of the Loan Documents and
(ii) if there is a discrepancy between such records of a Lender and the records
maintained by the Administrative Agent pursuant to Sections 3.8. and 12.5.(c),
in the absence of manifest error, the records maintained by the Administrative
Agent pursuant to Sections 3.8. and 12.5.(c) shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower Representative of (i) written notice from a Lender that a Note of such
Lender has been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of
loss, theft or destruction, an unsecured agreement of indemnity from such Lender
in form reasonably satisfactory to the Borrowers, or (B) in the case of
mutilation, upon surrender and cancellation of such Note, the Borrowers shall at
their own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Commitment.

 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of all Letter of Credit Liabilities and
the aggregate principal amount of all outstanding Bid Rate Loans and Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than three (3) Business Days prior written notice (which may be by telecopy
or electronic mail) from the Borrower Representative to the Administrative Agent
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction (which in the case of any
partial reduction of the Commitments shall not be less than $50,000,000 and
integral multiples of $10,000,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (a “Commitment Reduction Notice”); provided, however, a
Commitment Reduction Notice may state that such notice is conditioned upon the
effectiveness of a refinancing of all outstanding Loans, in which case such
Commitment Reduction Notice may be revoked by the Borrower Representative (by
notice to the Administrative Agent on or prior to the specified effective date
of such Commitment Reduction Notice) if such condition is not satisfied. 
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction. 
The Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated.  The Borrowers jointly and severally agree to pay all
interest and fees on the Revolving Loans accrued to the date of such reduction
or termination of the Commitments to the Administrative Agent for the account of
the Lenders, including but not limited to any applicable compensation due to
each Lender in accordance with Section 4.4.

 

Section 2.13.  Extension of Termination Date.

 

The Borrowers shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrowers may exercise such right only by the
Borrower Representative executing and delivering to the Administrative Agent at
least 90 days but not more than 180 days prior to the current Termination Date,
a written request for such extension (an “Extension Request”).  The
Administrative Agent shall forward to each Lender a copy of the Extension
Request delivered to the Administrative Agent promptly upon receipt thereof. 
Subject to satisfaction of the following conditions, the Termination Date shall
be extended for one year effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Event of Default shall exist and no Default under any of subsections (a), (e) or
(f) of Section 10.1. shall exist and (ii) the representations and warranties
made or deemed made by each Borrower in the Loan Documents to which any of them
is a party, shall be true and correct in all material

 

44

--------------------------------------------------------------------------------


 

respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents and (b) the Borrowers shall have paid the Fees payable under
Section 3.5.(d).

 

Section 2.14.  Expiration Date of Letters of Credit Past Commitment Termination.

 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder with respect to which any
Borrower has not complied with the conditions set forth in Section 2.3.(b), the
Borrowers jointly and severally agree to pay on such date to the Administrative
Agent, for its benefit and the benefit of the Lenders and the Issuing Bank, an
amount of money sufficient to cause the balance of available funds on deposit in
the Letter of Credit Collateral Account to equal the aggregate Stated Amount of
such Letters of Credit for deposit into the Letter of Credit Collateral Account.

 

Section 2.15.  Joint and Several Liability of the Borrowers.

 

(a)           The obligations of each Borrower hereunder and under the other
Loan Documents to which any Borrower is a party shall be joint and several, and,
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or any other
Borrower.

 

(b)           Each Borrower represents and warrants to the Administrative Agent,
the Issuing Bank and the Lenders that the Borrowers, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts.

 

(c)           None of the Administrative Agent, the Issuing Bank or any Lender
shall be obligated or required before enforcing any Loan Document against a
Borrower: (a)  to pursue any right or remedy it may have against any other
Borrower or any other Person or commence any suit or other proceeding against
any other Borrower or any other Person in any court or other tribunal; (b) to
make any claim in a liquidation or bankruptcy of any other Borrower or any other
Person; or (c) to make demand of any other Borrower or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Administrative Agent, the Issuing Bank or any Lender which may secure any of the
Obligations.

 

(d)           It is the intent of each Borrower, the Administrative Agent, the
Issuing Bank and the Lenders that in any proceeding of the types described in
Sections 10.1.(e) or 10.1.(f), a Borrower’s maximum obligation hereunder shall
equal, but not exceed, the maximum amount which would not otherwise cause the
obligations of such Borrower hereunder to be avoidable or unenforceable against
such Borrower in such proceeding as a result of Applicable Law, including
without limitation, (i) Section 548 of the Bankruptcy Code and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder shall be
determined in any such proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of a Borrower
hereunder would otherwise be

 

45

--------------------------------------------------------------------------------


 

subject to avoidance under the Avoidance Provisions, the maximum Obligations for
which such Borrower shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such Borrower
hereunder, to be subject to avoidance under the Avoidance Provisions.  This
subsection is intended solely to preserve the rights of the Administrative
Agent, the Issuing Bank and the Lenders hereunder to the maximum extent that
would not cause the obligations of any Borrower hereunder to be subject to
avoidance under the Avoidance Provisions, and no Borrower or any other Person
shall have any right or claim under this Section that would not otherwise be
available to such Person under the Avoidance Provisions.

 

(e)           To the extent that any Borrower shall be required hereunder to pay
any portion of the Obligations exceeding the greater of (a) the amount of the
value actually received by such Borrower and its Subsidiaries from the Loans and
other Obligations and (b) the amount such Borrower would otherwise have paid if
such Borrower had paid the aggregate amount of Obligations (excluding the amount
paid by any other Person) in the same proportion as such Borrower’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
of the Borrowers on such date, then such Borrower shall be reimbursed by each
other Borrower for the amount of such excess pro rata, based on the respective
net worth of such other Borrower on such date.

 

(f)            Each Borrower assumes all responsibility for being and keeping
itself informed of the financial condition of the other Borrowers, and of all
other circumstances bearing upon the risk of nonpayment of any of the
Obligations and the nature, scope and extent of the risks that such Borrower
assumes and incurs hereunder, and agrees that none of the Administrative Agent,
the Issuing Bank or any Lender shall have any duty whatsoever to advise any
Borrower of information regarding such circumstances or risks.

 

Section 2.16.  Borrower Representative.

 

Each Borrower hereby appoints the Parent to act as its agent for all purposes
under the Loan Documents (including, without limitation, with respect to all
matters related to the borrowing and repayment of Loans, the issuance of Letters
of Credit and the giving and receiving of notices under or in respect of the
Loan Documents) (in such capacity, the “Borrower Representative”).  Each
Borrower acknowledges and agrees that (i) the Borrower Representative may
execute such documents as the Borrower Representative deems appropriate in its
sole discretion, and with respect to any such document executed by only the
Borrower Representative, each Borrower shall be bound by and obligated by all of
the terms of any such document, (ii) any notice or other communication delivered
by the Administrative Agent, the Issuing Bank or any Lender hereunder to the
Borrower Representative shall be deemed to have been delivered to each Borrower
and (iii) the Administrative Agent and the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrowers or the
Borrower Representative.  Each Borrower agrees that any action taken by the
Borrower Representative without the consent of, or notice to, such Borrower
shall not release or discharge such Borrower from its obligations hereunder.

 

Section 2.17.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Issuing Bank shall not be required to issue a Letter of Credit and no
reduction of the Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Loan, the issuance of such Letter of Credit
or such reduction in the Commitments:

 

46

--------------------------------------------------------------------------------


 

(a)           the aggregate principal amount of all outstanding Revolving Loans,
Bid Rate Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the
Commitments at such time; or

 

(b)           the aggregate principal amount of all outstanding Bid Rate Loans
would exceed 50.0% of the aggregate amount of the Commitments at such time.

 

Section 2.18.  Increase in Commitments.

 

The Borrowers shall have the right to request increases in the aggregate amount
of the Commitments by the Borrower Representative providing written notice
(which may be by telecopy or electronic mail) to the Administrative Agent, which
notice shall be irrevocable once given; provided, however, that after giving
effect to any such increases the aggregate amount of the Commitments shall not
exceed $1,750,000,000 less the amount of any voluntary reductions of the
Commitments made pursuant to Section 2.12..  Each such increase in the
Commitments must be in an aggregate minimum amount of $100,000,000 and integral
multiples of $50,000,000 in excess thereof.  The Administrative Agent, in
consultation with the Borrower Representative, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders.  No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee.  If
a new Lender becomes a party to this Agreement, or if any existing Lender is
increasing its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Commitment) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage or, in the case of a Lender increasing its Commitment, the amount of
the increase in its Commitment Percentage (determined with respect to the
Lenders’ respective Commitments and after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrowers jointly and severally agree to pay to the
Lenders amounts payable, if any, to such Lenders under Section 4.4. as if such
purchase were a prepayment of any such Revolving Loans.  Effecting the increase
of the Commitments under this Section is subject to the following conditions
precedent:  (x) no Default or Event of Default shall be in existence on the
effective date of such increase, (y) the representations and warranties made or
deemed made by any Borrower in any Loan Document to which such Borrower is a
party shall be true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z)  the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of all corporate, partnership or other necessary action
taken by the Borrowers to authorize such increase; and (ii) an opinion of
counsel to the Borrowers and addressed to the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) new Revolving Notes executed by
the Borrowers, payable to any new Lenders and replacement Revolving Notes
executed by the Borrowers, payable to any existing Lenders increasing their
Commitments, in the amount of such Lender’s Commitment at the time of the
effectiveness of the applicable increase in the aggregate amount of the
Commitments.  In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section any Lender becoming a party hereto shall
execute such documents and agreements as the Administrative Agent may reasonably
request.

 

Section 2.19.  Funds Transfer Disbursements.

 

(a)           Generally.  Each Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of such Borrower to any of the accounts designated in the
Transfer Authorizer Designation Form.  Each Borrower agrees to be bound by any
transfer request: (i) authorized or transmitted by the Borrower Representative
or such Borrower; or (ii) made in such Borrower’s name and accepted by the
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by such Borrower.  Each Borrower
further agrees and acknowledges that the Administrative Agent may rely solely on
any bank routing number or identifying bank account number or name provided by
the Borrower Representative or such Borrower to effect a wire or funds transfer
even if the information provided by the Borrower Representative or such Borrower
identifies a different bank or account holder than named by the Borrower
Representative or such Borrower.  The Administrative Agent is not obligated or
required in any way to take any actions to detect errors in information provided
by the Borrower Representative or any Borrower.  If the Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, each Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and any Borrower.  Each Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
Representative or such Borrower of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

(c)           Limitation of Liability.  None of the Administrative Agent, the
Issuing Bank or any Lender shall be liable to any Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which any Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive

 

48

--------------------------------------------------------------------------------


 

damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, the Issuing Bank, any Lender or any
Borrower knew or should have known the likelihood of these damages in any
situation.  None of the Administrative Agent, the Issuing Bank or any Lender
makes any representations or warranties other than those expressly made in this
Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrowers.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by any Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 noon Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  Subject to Section 10.5., each
Borrower shall, at the time of such Borrower’s making a payment under this
Agreement or any other Loan Document, specify to the Administrative Agent the
amounts payable by such Borrower hereunder to which such payment is to be
applied.  Each payment received by the Administrative Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender.  Each payment received by the Administrative Agent for the account of
the Issuing Bank under this Agreement shall be paid to the Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank.  In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrowers.  Unless the
Administrative Agent shall have received notice from the Borrower Representative
prior to the date on which any payment is due from a Borrower to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may (but shall not be obligated to), in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the fees under Section 3.5.(b), the first sentence of
3.5.(c), and Section 3.5.(d) shall be made for the account of the

 

49

--------------------------------------------------------------------------------


 

Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.12. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans shall be made for
the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Revolving Loans were made,
then such payment shall be applied to the Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Revolving Loans being held by the Lenders pro rata in accordance with
their respective Commitments; (c) each payment of interest on Revolving Loans
shall be made for the account of the Lenders, pro rata in accordance with the
amounts of interest on such Revolving Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by
Sections 4.1.(c) and 4.5.) shall be made pro rata among the Lenders, according
to the amounts of their respective Revolving Loans and the then current Interest
Period for each Lender’s portion of each such Loan of such Type shall be
coterminous; (e) each prepayment of principal of Bid Rate Loans by any Borrower
pursuant to Section 2.8.(b)(ii) shall be made for account of the Lenders then
owed Bid Rate Loans pro rata in accordance with the respective unpaid principal
amounts of the Bid Rate Loans then owing to each such Lender; (f) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.4. shall be in accordance with their respective Commitment
Percentages; and (g) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.3. shall be in accordance with
their respective Commitment Percentages.  All payments of principal, interest,
fees and other amounts in respect of the Swingline Loans shall be for the
account of the Swingline Lender only (except to the extent any Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to a Borrower under this Agreement or shall obtain payment on any
other Obligation owing by a Borrower through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of a Borrower to a Lender (other than any payment in respect of Specified
Derivatives Obligations) not in accordance with the terms of  this Agreement and
such payment should be distributed to the Lenders in accordance with
Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  Each
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of any Borrower.

 

50

--------------------------------------------------------------------------------


 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrowers jointly and
severally agree to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by any Borrower and the Administrative Agent.

 

(b)           Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrowers jointly and severally agree to pay
to the Administrative Agent for the account of the Lenders a facility fee equal
to the daily aggregate amount of the Commitments (whether or not utilized) times
a rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the first day of each January, April, July and
October during the term of this Agreement and on the Termination Date or any
earlier date of termination of the Commitments or reduction of the Commitments
to zero.  Each Borrower acknowledges that the fee payable hereunder is a bona
fide commitment fee and is intended as reasonable compensation to the Lenders
for committing to make funds available to the Borrowers as described herein and
for no other purposes.

 

(c)           Letter of Credit Fees.  Each Borrower jointly and severally agrees
to pay to the Administrative Agent for the account of each Lender a letter of
credit fee at a rate per annum equal to the Applicable Margin times the daily
average Stated Amount of each such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (x) to and including the
date such Letter of Credit expires or is cancelled or (y) to but excluding the
date such Letter of Credit is drawn in full.  In addition to such fees, each
Borrower jointly and severally agrees to pay to the Issuing Bank solely for its
own account, a fronting fee in respect of each Letter of Credit issued for its
account equal to one-eighth of one percent (0.125%) of the initial Stated Amount
of such Letter of Credit.  The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of each January, April,
July and October, (ii) on the Termination Date, (iii) on the date the
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent, and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit. 
Each Borrower jointly and severally agrees to pay directly to the Issuing Bank
from time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged or incurred by the Issuing Bank from time to time in
like circumstances with respect to the issuance, amendment, renewal or extension
of any Letter of Credit or any other transaction relating thereto.

 

(d)           Revolving Credit Extension Fee.  If the Termination Date is being
extended in accordance with Section 2.13., the Borrowers shall pay to the
Administrative Agent for the account of each Lender a fee equal to one-fifth of
one percent (0.20%) of the amount of such Lender’s Commitment (whether or not
utilized).  Such fee shall be due and payable in full on the effective date of
such extension.

 

(e)           Administrative and Other Fees.  Each Borrower jointly and
severally agrees to pay the administrative and other fees of the Administrative
Agent as provided in the Fee Letter with the Lender

 

51

--------------------------------------------------------------------------------


 

acting as Administrative Agent and as may be otherwise agreed to in writing from
time to time by any Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
Representative shall notify the respective Lender in writing that such Borrower
elects to have such excess sum returned to it forthwith.  It is the express
intent of the parties hereto that no Borrower pay and the Lenders not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by such Borrower under Applicable Law.  The parties
hereto hereby agree and stipulate that the only charge imposed upon any Borrower
for the use of money in connection with this Agreement is and shall be the
interest specifically described in Section 2.5.(a)(i) through (iv) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrowers monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrowers absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge any Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Requisite Lenders.

 

52

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
Fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower Representative may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower Representative, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Bank or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.3.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Commitment Percentages (determined without giving effect to the
immediately following subsection (d)).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(c)           Certain Fees.

 

(i)            No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender and no Borrower shall be required to pay any such fee to a Defaulting
Lender that otherwise would have been required to have been paid to that
Defaulting Lender.

 

(ii)           Each Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

 

53

--------------------------------------------------------------------------------


 

(iii)          With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrowers
jointly and severally agree to (x) pay to each Non-Defaulting Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to each Issuing Bank and
Swingline Lender, as applicable, the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure in respect of such Defaulting Lender, and
the Borrowers shall not be required to pay the remaining amount of any such Fee.

 

(d)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities and Swingline Loans that has not been funded by such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Commitment Percentages (determined without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Article V. are satisfied at the time of such reallocation as if
such reallocation were a Credit Event (and, unless the Borrower Representative
shall have otherwise notified the Administrative Agent at such time, each
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(e)           Cash Collateral, Repayment of Swingline Loans.

 

(i)            If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrowers
jointly and severally agree, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, to prepay Swingline Loans made to the
Borrowers in an amount equal to the Swingline Lender’s Fronting Exposure and
(y) second, to Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in this subsection.

 

(ii)           At any time that there shall exist a Defaulting Lender, within 2
Business Days following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrowers jointly
and severally agree to Cash Collateralize the Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate Fronting Exposure of
the Issuing Bank with respect to Letters of Credit issued and outstanding at
such time.

 

(iii)          Each Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to the Administrative Agent, for
the benefit of the Issuing Bank, and agree to maintain, a first priority
security interest in all such Cash Collateral as security for such Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time, the Borrowers
jointly

 

54

--------------------------------------------------------------------------------


 

and severally agree to promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iv)          Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Liabilities
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(v)           Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f)            Defaulting Lender Cure.  If the Borrower Representative, the
Administrative Agent, the Swingline Lender and the Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their respective Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(g)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(h)           Purchase of Defaulting Lender’s Commitment.  During any period
that a Lender is a Defaulting Lender, the Borrowers may, by the Borrower
Representative giving notice (which may be by telephone (promptly followed by a
written notice), telecopy or electronic mail) thereof to the Administrative
Agent, such Defaulting Lender and the other Lenders, demand that such Defaulting
Lender assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b).  No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee.  In addition, any Lender who is not a Defaulting
Lender may, but shall not be obligated, in its sole discretion, to acquire the
face amount of all or a portion of such

 

55

--------------------------------------------------------------------------------


 

Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of Section 12.5.(b).  In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500; provided
that the failure or unwillingness of such Defaulting Lender to execute the
Assignment and Assumption and other necessary documents shall not prevent or
delay such assignment and the Assignment and Assumption and other necessary
documents shall be automatically deemed to be fully authorized and executed by
the Defaulting Lender if such Defaulting Lender does not promptly execute all
documents reasonably requested to effect such assignment (and, if such Lender
fails to deliver any Notes held by it, such Notes shall automatically be deemed
canceled and such Lender shall be required to indemnify the Borrowers for any
liabilities incurred by the Borrowers by reason of the failure of such Lender to
deliver such Notes).  The exercise by the Borrowers of their rights under this
Section shall be at the Borrowers’ sole cost and expense and at no cost or
expense to the Administrative Agent or any of the other Lenders.

 

Section 3.10.  Taxes.

 

(a)           Issuing Bank.  For purposes of this Section, the term “Lender”
includes the Issuing Bank.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Borrower.  The Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that a Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each

 

56

--------------------------------------------------------------------------------


 

case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this subsection.

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by a Borrower to a Governmental Authority pursuant to this Section, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

57

--------------------------------------------------------------------------------


 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)           executed originals of IRS Form W-8ECI;

 

(III)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit S-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
S-2 or Exhibit S-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit S-4 on
behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower Representative or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by

 

58

--------------------------------------------------------------------------------


 

Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will any indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place such indemnified party in a less favorable net after-Tax
position than such indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person or to apply
for, seek or pursue any refund on behalf of the indemnifying party.

 

(i)            Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender or any Participant determines
that, as the result of a Regulatory Change, compliance with any law or
regulation or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or such Participant, or any corporation controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s
Commitments or its making or maintaining Loans or participating in Letters of
Credit below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then from time to time, within
thirty (30) days after written demand by such Lender or such Participant, the
Borrowers jointly and severally agree

 

59

--------------------------------------------------------------------------------


 

to pay to such Lender or such Participant additional amounts sufficient to
compensate such Lender or such Participant or such corporation controlling such
Lender or such Participant to the extent that such Lender or such Participant
determines such increase in capital is allocable to such Lender’s or such
Participant’s obligations hereunder.

 

(b)           Additional Costs.  In addition to and not in limitation of the
immediately preceding subsection, the Borrowers jointly and severally agree to
pay promptly to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or LIBOR Margin
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and Connection Income Taxes),
or (ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans or LIBOR Margin Loans is determined to
the extent utilized when determining LIBOR for such Loans) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by, such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder), or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender as a consequence of such Lender’s obligations hereunder to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans or LIBOR Margin Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower Representative (with a copy to
the Administrative Agent), the obligation of such Lender to make or Continue, or
to Convert Base Rate Loans into, LIBOR Loans and/or the obligation of a Lender
that has outstanding a Bid Rate Quote to make LIBOR Margin Loans hereunder shall
be suspended until such Regulatory Change ceases to be in effect (in which case
the provisions of Section 4.5. shall apply).

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrowers under the preceding subsections of
this Section (but without duplication), if as a result of any Regulatory Change
or any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit (other than Indemnified Taxes, Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes, and Connection Income Taxes) and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its

 

60

--------------------------------------------------------------------------------


 

obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrowers jointly and severally agree to pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.

 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower Representative (and in the case of
the Issuing Bank, a Lender or a Participant, the Administrative Agent as well)
of any event occurring after the Agreement Date entitling the Administrative
Agent, the Issuing Bank, such Lender or such Participant to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, the Issuing
Bank, any Lender or any Participant to give such notice shall not release any
Borrower from any of its obligations hereunder.  Notwithstanding the foregoing
sentence, the Borrowers shall not be required to compensate a Lender, a
Participant or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender, such Participant or the Issuing Bank, as the case may be, notifies
the Borrower Representative of the Regulatory Change giving rise to such
increased costs or reductions, and of such Lender’s, such Participant’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Regulatory Change giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Administrative Agent,
the Issuing Bank, each Lender and each Participant, as the case may be, agrees
to furnish to the Borrower Representative (and in the case of the Issuing Bank,
a Lender or a Participant to the Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section.  Determinations by the Administrative Agent, the Issuing Bank, such
Lender, or such Participant, as the case may be, of the effect of any Regulatory
Change shall be conclusive and binding for all purposes, absent manifest error.

 

Section 4.2.  Suspension of LIBOR Loans and LIBOR Margin Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR;

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period; or

 

(c)           any Lender that has outstanding a Bid Rate Quote with respect to a
LIBOR Margin Loan reasonably determines (which determination shall be
conclusive) that LIBOR will not adequately and fairly reflect the cost to such
Lender of making or maintaining such LIBOR Margin Loan;

 

61

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give the Borrower Representative and each
Lender prompt notice thereof and, so long as such condition remains in effect,
(i) the Lenders shall be under no obligation to, and shall not, make additional
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans, and the
Borrowers shall on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan and (ii) in the case of clause (c) above, no Lender that has
outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be under
any obligation to make such Loan.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder and/or (b) if any Lender that has an outstanding Bid Rate Quote shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
Representative thereof (with a copy of such notice to the Administrative Agent)
and such Lender’s obligation to make or Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended and/or such Lender’s obligation
to make LIBOR Margin Loans shall be suspended, in each case, until such time as
such Lender may again make and maintain LIBOR Loans or LIBOR Margin Loans (in
which case the provisions of Section 4.5. shall be applicable).

 

Section 4.4.  Compensation.

 

The Borrowers jointly and severally agree to pay to the Administrative Agent for
the account of each Lender, upon the request of the Administrative Agent, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion shall be sufficient to compensate such Lender for any loss, cost or
expense attributable to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or a Bid Rate Loan by a Borrower, or Conversion of a LIBOR Loan made
by such Lender for any reason (including, without limitation, acceleration) on a
date other than the last day of the Interest Period for such Loan; or

 

(b)           any failure by a Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which a Borrower failed to borrow,
Convert into or Continue such LIBOR Loan, as applicable, calculating present
value by using as a discount rate LIBOR quoted on such date and (ii) in the case
of a Bid Rate Loan, the sum of such losses and expenses as the Lender or
Designated Lender who made such Bid Rate Loan may reasonably incur by reason of
such prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties.  Upon the

 

62

--------------------------------------------------------------------------------


 

Borrower Representative’s request, the Administrative Agent shall provide the
Borrower Representative with a statement setting forth the basis for requesting
such compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s
LIBOR Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(c), Section 4.2., or Section 4.3. on
such earlier date as such Lender may specify to the Borrower Representative with
a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1.,
Section 4.2. or Section 4.3. that gave rise to such Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower Representative (with a copy to the
Administrative Agent) that the circumstances specified in Section 4.1.(c) or
4.3. that gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to
this Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 

(b)           If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 4.1.(c) or 4.2., then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower Representative by written notice with a copy to the
Administrative Agent.

 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender is a Non-Consenting Lender, then, so long as there does not then
exist any Default or Event of Default, the Borrower Representative may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 12.5.(b) for a purchase price
equal to (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) the aggregate amount of payments previously made by
the Affected Lender under Section 2.3.(j) that have not been repaid, plus
(z) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Lender, or

 

63

--------------------------------------------------------------------------------


 

any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender, or any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee; provided that the failure or unwillingness of such Affected Lender to
execute the Assignment and Assumption and other necessary documents shall not
prevent or delay such assignment and the Assignment and Assumption and other
necessary documents shall be automatically deemed to be fully authorized and
executed by the Affected Lender if such Affected Lender does not promptly
execute all documents reasonably requested to effect such assignment (and, if
such Lender fails to deliver any Notes held by it, such Notes shall
automatically be deemed canceled and such Lender shall be required to indemnify
the Borrowers for any liabilities incurred by the Borrowers by reason of the
failure of such Lender to deliver such Notes).  The exercise by the Borrowers of
their rights under this Section shall be at the Borrowers’ sole cost and expense
and at no cost or expense to the Administrative Agent, the Affected Lender or
any of the other Lenders.  The terms of this Section shall not in any way limit
any Borrower’s obligation to pay to any Affected Lender compensation owing to
such Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1., or 4.4.) with respect to any period up to the
date of replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes and Bid Rate Notes executed by the Borrowers,
payable to each applicable Lender (including any Designated Lender, if
applicable), other than any Lender that

 

64

--------------------------------------------------------------------------------


 

has requested that it not receive Notes and complying with the terms of
Section 2.11.(a) and the Swingline Note executed by the Borrowers;

 

(iii)          an opinion or opinions of counsel to the Borrowers, addressed to
the Administrative Agent and the Lenders and covering the matters set forth in
Exhibit M;

 

(iv)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Borrower
certified as of a recent date by the Secretary of State of the state of
formation of such Borrower;

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each Borrower issued as of a recent date by the Secretary of
State of the state of formation of each such Borrower and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Borrower is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Borrower
with respect to each of the officers of such Borrower authorized to execute and
deliver the Loan Documents to which such Borrower is a party, and in the case of
the Borrower Representative, authorized to execute and deliver on behalf of each
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion, Notices of Continuation, Bid Rate
Quote Requests and Bid Rate Quote Acceptances;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Borrower of (A) such Borrower’s
by-laws, if a corporation, operating agreement, if a limited liability company, 
partnership agreement, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (B) all corporate,
partnership, member or other necessary action taken by such Borrower to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

 

(viii)        a Compliance Certificate for each of the Parent and Reckson
calculated on a pro forma basis for the Parent’s fiscal quarter ended June 30,
2011;

 

(ix)           a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(x)            evidence that all indebtedness, liabilities or obligations owing
by the Borrowers and their Subsidiaries under the Existing Credit Agreement
shall have been paid in full, all Commitments thereunder have been terminated
and all Liens, if any, securing such indebtedness, liabilities or other
obligations have been released;

 

(xi)           evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid; and

 

(xii)          such other documents, agreements and instruments as the
Administrative Agent, or any Lender (through the Administrative Agent), may
reasonably request; and

 

65

--------------------------------------------------------------------------------


 

(b)           In the good faith judgment of the Administrative Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Parent and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Borrower to fulfill its
obligations under the Loan Documents to which it is a party;

 

(iii)          the Parent and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Borrower is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which could not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower to fulfill its obligations under
the Loan Documents to which it is a party; and

 

(iv)          each Borrower shall have provided all information requested by the
Administrative Agent and each Lender in order to comply with the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.17. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by each Borrower in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of the making of such Loan or
date of issuance of such Letter of Credit with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
and (c) in the case of the borrowing of Revolving Loans, the Administrative
Agent shall have received a timely Notice of Borrowing, or in the case of a
Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing.  Each Credit Event shall constitute a certification by each
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless any Borrower
otherwise notifies the Administrative Agent

 

66

--------------------------------------------------------------------------------


 

prior to the date of such Credit Event, as of the date of the occurrence of such
Credit Event).  In addition, each Borrower shall be deemed to have represented
to the Administrative Agent and the Lenders at the time any Loan is made or any
Letter of Credit is issued that all conditions to the making of such Loan or
issuing of such Letter of Credit contained in this Section 5.2. have been
satisfied.  Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrowers and
their Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of each of the
Borrowers setting forth (i) for each such Subsidiary (A) the jurisdiction of
organization of such Subsidiary and (B) whether such Subsidiary is a Material
Subsidiary, and (ii) for each such Subsidiary that owns or leases a Property,
and/or owns or holds a Structured Finance Investment or Mortgage Receivable,
that as of the Agreement Date is eligible for inclusion in a calculation of
Unencumbered Asset Value (A) each Borrower or Subsidiary holding any direct or
indirect Equity Interest in such Subsidiary, (B) the nature of the Equity
Interests held by each such Person, and (C) the percentage of ownership
represented by such Equity Interests.  As of the Agreement Date, except as
disclosed in such Schedule, (A) except with respect to (I) any Subsidiary which
is not a Wholly Owned Subsidiary, (II) any Subsidiary which is a Single Asset
Entity and (III) customary provisions in partnership agreements, lease
agreements, mortgages and similar agreements in each case entered into in the
ordinary course of business, each of the Borrowers and their Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) except with respect to (I) any Subsidiary
which is not a Wholly Owned Subsidiary, (II) any Subsidiary which is a Single
Asset Entity and (III) customary provisions in partnership agreements, lease
agreements, mortgages and similar agreements, in each case entered into in the
ordinary course of business, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of each Borrower, including the correct

 

67

--------------------------------------------------------------------------------


 

legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
applicable Borrower.

 

(c)           Authorization of Loan Documents and Borrowings.  Each Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  Each Borrower has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letters to which it
is a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents and the Fee
Letters to which any Borrower is a party have been duly executed and delivered
by the duly authorized officers of such Person and each is a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its respective terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement, the other Loan Documents to which any
Borrower is a party and the Fee Letters in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both:  (i) require
any Governmental Approval or violate any Applicable Law (including any
Environmental Laws) relating to any Borrower or any Subsidiary; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Borrower, or any indenture, agreement or other instrument to
which any Borrower or any Subsidiary is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Borrower other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrowers and the Subsidiaries is in compliance with each Governmental Approval
and all other Applicable Laws relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  Part I of Schedule 6.1.(f) is, as of
the Agreement Date, a complete and correct listing of all Properties of each
Borrower and each of their respective Subsidiaries, which also identifies any
Property that is a Development Property or Transition Asset as such a Property. 
Each of the Borrowers and each their respective Subsidiaries has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets.  As of the Agreement Date, there are no Liens against any assets of any
Borrower or any Subsidiary other than Permitted Liens and Liens set forth on
Part II of Schedule 6.1.(f).

 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Material Indebtedness (including all
Guarantees) of each of the Borrowers and their respective Subsidiaries, and if
such Material Indebtedness is secured by any Lien, identifying the Properties or
other assets encumbered by such Lien.  As of the Agreement Date, each Borrower
and each of their respective Subsidiaries have performed and are in compliance
with all of the terms of such Material Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute a default or event of default, exists with respect to any such
Material Indebtedness.

 

68

--------------------------------------------------------------------------------


 

(h)           [Reserved].

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Borrower,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating to or affecting any Borrower, any
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.  There are no
strikes, slowdowns, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect.

 

(j)            Taxes.  All federal, state and other material tax returns of each
Borrower and each Subsidiary required by Applicable Law to be filed have been
duly filed, and all federal, state and other material taxes, assessments and
other governmental charges or levies upon, each Borrower, each Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of any Borrower or any Subsidiary is under audit.  All
charges, accruals and reserves on the books of any Borrower and their
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

 

(k)           Financial Statements.  The Parent has furnished to each Lender
copies of (i) the audited consolidated balance sheets of each Borrower and its
respective consolidated Subsidiaries for the fiscal years ended December 31,
2009 and December 31, 2010, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Ernst & Young LLP, and (ii) the
respective unaudited consolidated balance sheets of each Borrower and its
respective consolidated Subsidiaries for the fiscal quarter ended June 30, 2011,
and the related unaudited consolidated statements of operations, shareholders’
equity and cash flow for the two fiscal quarter period ended on such date.  Such
financial statements (including in each case related schedules and notes) are
complete and correct in all material respects and present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of each Borrower and its respective consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  No Borrower or any of its Subsidiaries has
on the Agreement Date any material contingent liabilities, liabilities, unusual
or long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2010, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect.  Each of the Borrowers is, and the
Parent and its Subsidiaries, on a consolidated basis, are, Solvent.

 

(m)          ERISA.

 

(i)            Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws.  Except with respect to Multiemployer Plans, (i) each
Qualified Plan (A) has obtained a current favorable determination letter issued
by the Internal Revenue Service, (B) is entitled to rely on a current, favorable
opinion letter issued by the Internal Revenue Service, or (C) has a remedial
amendment period that has not yet expired during which the Qualified Plan may be
filed for a favorable

 

69

--------------------------------------------------------------------------------


 

determination letter with respect to all provisions of such Qualified Plan, and
(ii) to the best knowledge of each Borrower, nothing has occurred which could
reasonably cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter, except in the case of a compliance
failure with respect to the Qualified Plan that is reasonably likely to result
in a material liability to any of the Borrowers.

 

(ii)           With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $25,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)          Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) there are no pending, or to
the best knowledge of each Borrower, threatened, claims, actions or lawsuits or
other action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

 

(n)           Absence of Default.  None of the Borrowers or the Subsidiaries is
in default under its certificate or articles of incorporation or formation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Borrower or any Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)           Environmental Laws.  Each of the Borrowers and each Subsidiary:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, no Borrower has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Borrower or any Subsidiary, their respective
businesses, operations or with respect to the Properties, may:  (x) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law
claim or other liability, or (z) cause any of the Properties to become subject
to any restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or

 

70

--------------------------------------------------------------------------------


 

Hazardous Material, or any other requirement under Environmental Law.  There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
notice, or demand letter, mandate, order, lien, request, investigation, or
proceeding pending or, to each Borrower’s knowledge after due inquiry,
threatened, against such Borrower or any Subsidiary relating in any way to
Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect.  None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To each Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.

 

(p)           Investment Company.  None of the Borrowers or their Subsidiaries
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(q)           Margin Stock.  None of the Borrowers or their Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

(r)            Affiliate Transactions.  Except as permitted by Section 9.8. or
as otherwise set forth on Schedule 6.1.(r), none of the Borrowers or their
Subsidiaries is a party to or bound by any agreement or arrangement with any
Affiliate, other than the purchase of Unrestricted Subsidiary Loans, if
applicable, and any transaction related to such Unrestricted Subsidiary Loans,
in each case, that is permitted by this Agreement.

 

(s)           Intellectual Property.  Each of the Borrowers and their
Subsidiaries owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person. 
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances.  No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by any Borrower
or any Subsidiary, or challenging or questioning the validity or effectiveness
of any such Intellectual Property.  The use of such Intellectual Property by the
Borrowers and their Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of any Borrower or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect.

 

(t)            Business.  As of the Agreement Date, the Borrowers and their
Subsidiaries are engaged primarily in the business of owning, managing, leasing,
acquiring, repositioning and making investments in office properties in the
borough of Manhattan, New York, New York, together with other business
activities incidental thereto.

 

71

--------------------------------------------------------------------------------


 

(u)           Broker’s Fees.  Except as set forth in the Fee Letters, no
broker’s or finder’s fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby.  No other similar fees or
commissions will be payable by any Borrower for any other services rendered to
any Borrower or any Subsidiary ancillary to the transactions contemplated
hereby.

 

(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial
projections, other forward looking statements and information of a general
economic or industry specific nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, any Borrower or any
Subsidiary were, taken as a whole, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure).  All
financial projections and other forward looking statements prepared by or on
behalf of any Borrower or any Subsidiary that have been or may hereafter be made
available to the Administrative Agent, the Issuing Bank or any Lender were or
will be prepared in good faith based on reasonable assumptions.  No fact is
known to any Borrower which has had, or may in the future have (so far as any
Borrower can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent, the Issuing Bank and the Lenders.  No document
furnished or written statement made to the Administrative Agent, the Issuing
Bank or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary in order to make the statements contained
therein not misleading.

 

(w)          Not Plan Assets; No Prohibited Transactions.  None of the assets of
any Borrower or any Subsidiary constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder.  Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the
execution, delivery and performance of this Agreement and the other Loan
Documents, and the extensions of credit and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

 

(x)            OFAC.  None of the Borrowers, their Subsidiaries, or, to the
Parent’s knowledge, the other Affiliates (other than Subsidiaries) of the
Parent: (i) is a person named on the list of Specially Designated Nationals or
Blocked Persons maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

72

--------------------------------------------------------------------------------


 

(y)           REIT Status.  The Parent qualifies as, and has elected to be
treated as, a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent to maintain its
status as a REIT.

 

(z)            Eligible and Identified Properties; Structured Finance
Investments.  As of the Agreement Date, Schedule 6.1.(z) is a correct and
complete list of all Eligible Properties and all Structured Finance Investments,
and the name of each Subsidiary that owns or leases any such Property or that
owns any such Structured Finance Investment.

 

(aa)         Unencumbered Properties; Unencumbered Asset Value.  Each Property
included in any calculation of Unencumbered Adjusted NOI satisfied at the time
of such calculation, all of the requirements contained in the definition of
“Eligible Property”.  Each Property included in the calculation of Unencumbered
Asset Value satisfied, at the time of such calculation, all of the requirements
contained in the definition of “Eligible Property”.  At the time of calculation
of Unencumbered Asset Value, no Property, Structured Finance Investment or
Mortgage Receivable owned or held by an entity other than a Borrower was
included in the calculation of Unencumbered Asset Value if such entity, or an
entity (other than a Borrower) that had a direct or indirect ownership interest
in such entity at the time of such calculation, was an obligor in respect of any
Indebtedness (other than Nonrecourse Indebtedness of the type described in
clause (a) of the definition thereof).

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made on and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances expressly and specifically permitted hereunder.  All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, each Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.3., each Borrower shall, and shall
cause each Subsidiary to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

Section 7.2.  Compliance with Applicable Law.

 

Each Borrower shall, and shall cause each Subsidiary to, comply with all
Applicable Law, including the obtaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, each
Borrower shall, and shall cause each Subsidiary to, (a) protect and preserve in
all material respects all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and in all material respects maintain in good repair,
working order and condition all material tangible properties, ordinary wear and
tear excepted and (b)  make or cause to be made all material needed and
appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times in all material respects.

 

Section 7.4.  Conduct of Business.

 

Each Borrower shall, and shall cause each Subsidiary to, carry on its respective
businesses as described in Section 6.1.(t).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, each
Borrower shall, and shall cause each Subsidiary to, maintain insurance (on a
replacement cost basis) with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law.  The
Borrower Representative shall from time to time deliver to the Administrative
Agent upon request a detailed list, together with copies of all policies of the
insurance of each Borrower and its Subsidiaries then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby. 
Such insurance shall, in any event, include terrorism coverage.

 

Section 7.6.  Payment of Taxes and Claims.

 

Each Borrower shall, and shall cause each Subsidiary to, pay and discharge when
due (a) all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person and could
reasonably be expected to have a Material Adverse Effect; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

Each Borrower shall, and shall cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities.  Each
Borrower shall, and shall cause each Subsidiary to, permit representatives of

 

74

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants (in the presence of an officer of the Parent if an Event of Default
does not then exist), all at such reasonable times during business hours and as
often as may reasonably be requested and so long as no Event of Default exists,
with reasonable prior notice.  The Borrowers shall be obligated to reimburse the
Administrative Agent and the Lenders for their costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while a Default or Event of Default exists.  If requested by the
Administrative Agent, each Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of such Borrower and its Subsidiaries with such
Borrower’s accountants.

 

Section 7.8.  Use of Proceeds.

 

Each Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by such Borrower or any Subsidiary of such Borrower; (b) to finance
acquisitions and other Investments otherwise permitted under this Agreement;
(c) to finance capital expenditures and the repayment of Indebtedness of such
Borrower and its Subsidiaries; (d) to provide for the general working capital
needs of such Borrower and its Subsidiaries; and (e) for other general corporate
purposes of such Borrower and its Subsidiaries.  Each Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans.  No Borrower shall, and no Borrower shall permit any Subsidiary to, use
any part of such proceeds, or any Letter of Credit, to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however, to
the extent not otherwise prohibited by this Agreement or the other Loan
Documents, the Parent may use proceeds of the Loans to purchase the Parent’s
common stock so long as such use will not result in any of the Loans or other
Obligations being considered to be “purpose credit” directly or indirectly
secured by margin stock within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.

 

Section 7.9.  Environmental Matters.

 

Each Borrower shall, and shall cause each Subsidiary to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect.  Each Borrower shall comply, and shall cause
each Subsidiary to comply, and each Borrower shall use, and shall cause each
Subsidiary to use, commercially reasonable efforts to cause all other Persons
occupying, using or present on the Properties to comply, with all Environmental
Laws in all material respects.  Each Borrower shall, and shall cause each
Subsidiary to, promptly take all actions and pay or arrange to pay all costs
necessary for it and for the Properties to comply in all material respects with
all Environmental Laws and all Governmental Approvals, including actions to
remove and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws in each case, to the extent all other
responsible parties fail to promptly take such actions, pay such costs and
comply with such requirements.  Each Borrower shall, and shall cause each
Subsidiary to, promptly take all reasonable actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent, the Issuing Bank
or any Lender.

 

75

--------------------------------------------------------------------------------


 

Section 7.10.  Further Assurances.

 

At such Borrower’s cost and expense and upon request of the Administrative
Agent, each Borrower shall, and shall cause each Subsidiary to, duly execute and
deliver or cause to be duly executed and delivered, to the Administrative Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

 

Section 7.12.  Exchange Listing.

 

The Parent shall maintain at least one class of common shares of the Parent
which either has trading privileges on any of the New York Stock Exchange, the
American Stock Exchange or on any other national stock exchange or which is
subject to price quotations on The NASDAQ Stock Market’s National Market System
or any other national electronic market system.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower Representative shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 60 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheets of each
Borrower and its respective Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, equity or capital, as
applicable, and cash flows for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the respective
chief executive officer or chief financial officer of the applicable Borrower,
in his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the applicable
Borrower and its respective Subsidiaries as at the date thereof and the results
of operations for such period (subject to normal year-end audit adjustments).

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 105 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheets of each Borrower and its respective Subsidiaries as
at the end of such fiscal year and the related audited consolidated statements
of income, equity or capital, as applicable, and cash flows for such fiscal
year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) certified by the respective
chief executive officer or chief financial officer of the applicable Borrower,
in his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the financial position of the applicable Borrower and its
respective Subsidiaries as at the date thereof and the result of operations for
such period and

 

76

--------------------------------------------------------------------------------


 

(b) accompanied by the report thereon of Ernst & Young LLP or any other
independent certified public accountants of recognized national standing, whose
report shall not be subject to any “going concern” or like qualification,
exception or explanatory paragraph or any qualification, exception or
explanatory paragraph as to the scope of such audit.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements of the Parent and Reckson are furnished
pursuant to Sections 8.1. and 8.2., certificates substantially in the form of
Exhibit N (each a “Compliance Certificate”) executed on behalf of the Parent and
Reckson, as applicable, by the respective chief financial officer of such
Borrower (a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether such Borrower was in compliance with the covenants
contained in Section 9.1. applicable to such Borrower; and (b) stating that, to
the best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred and the steps being
taken by the Parent and the other Borrowers with respect to such Default or
Event of Default.  At the time financial statements are furnished pursuant to
Sections 8.1. and 8.2., each of the Parent and Reckson shall also deliver (A) a
report, in form and detail reasonably satisfactory to the Administrative Agent,
setting forth a statement of Funds From Operations for such Borrower for the
period of four consecutive fiscal quarters then ended; (B) a report, in form and
detail reasonably satisfactory to the Administrative Agent, setting forth a list
of all Properties acquired by such Borrower and its respective Subsidiaries
since the date of the delivery of the previous such report, such list to
identify such Property’s name, location, year built or acquired, anchor tenants,
if any, amount of related mortgage Indebtedness, if any, and the maturity of
such mortgage Indebtedness, and the Occupancy Rate and Net Operating Income for
such Property, and (C) a list of all Properties that are 1031 Properties.

 

Section 8.4.  Other Information.

 

(a)           Promptly upon the request by the Administrative Agent or any
Lender (through the Administrative Agent), copies of all management reports, if
any, submitted to any Borrower or its Board of Directors by its independent
public accountants;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Borrower or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Parent generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent, any other Borrower, or any Subsidiary (but only
if such financial reports, proxy statements and press releases are not publicly
available to the Administrative Agent; provided that, if publicly available, the
Borrower Representative has notified the Administrative Agent in writing (which
may be by telecopy or electronic mail ) of such public availability);

 

(d)           Promptly upon the mailing thereof to the partners of SLGOP or
Reckson generally, copies of all financial statements, reports and proxy
statements so mailed (but only to the extent that such financial statements,
reports and proxy statements are not publicly available to the Administrative
Agent and the Lenders);

 

77

--------------------------------------------------------------------------------


 

(e)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(f)            To the extent any Borrower or any other Subsidiary is aware of
the same, prompt notice (which may be by telecopy or electronic mail) of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating to, or affecting, any
Borrower or any Subsidiary or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect;

 

(g)           [Intentionally Omitted];

 

(h)           Prompt notice (which may be by telecopy or electronic mail) of
(i) any change in the senior management of any Borrower, (ii) any change in the
business, assets, liabilities, financial condition, or results of operations of
any Borrower or any Subsidiary or (iii) the occurrence of any other event which,
in the case of either of the immediately preceding clauses (ii) or (iii), has
had, or could reasonably be expected to have, a Material Adverse Effect;

 

(i)            Notice (which may be by telecopy or electronic mail) of the
occurrence of any Default or Event of Default promptly upon a Responsible
Officer of the Parent or any other Borrower obtaining knowledge thereof;

 

(j)            Prompt notice (which may be by telecopy or electronic mail) of
any order, judgment or decree having been entered against any Borrower or any
Material Subsidiary, or any of their respective properties or assets, that
individually or in the aggregate with all other such orders, judgments or
decrees is in excess of $75,000,000;

 

(k)           Promptly upon any change in Reckson’s Credit Rating, written
notice (which may be by telecopy or electronic mail) stating that Reckson’s
Credit Rating has changed and providing the new Credit Rating that is in effect;

 

(l)            Promptly upon each request, information identifying the Borrowers
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 

(m)          Promptly, and in any event within 3 Business Days after any
Borrower obtains knowledge thereof, written notice (which may be by telecopy or
electronic mail) of the occurrence of any of the following:  (i) a Borrower or
any Subsidiary shall receive notice that any violation of or noncompliance with
any Environmental Law has or may have been committed or is threatened; (ii) a
Borrower or any Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) a Borrower or any Subsidiary
shall receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for any costs associated with
a response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) a Borrower or any
Subsidiary shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of an environmental claim,

 

78

--------------------------------------------------------------------------------


 

and the matters covered by notices referred to in any of the immediately
preceding clauses (i) through (iv), whether individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; and

 

(n)           Prompt notice (which may be by telecopy or electronic mail) of the
sale, transfer or other disposition of any material assets of the Parent, any
other Borrower or any Subsidiary to any Person other than the Parent, any other
Borrower or any Subsidiary; and

 

(o)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of any Borrower
or any of its Subsidiaries as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Borrowers) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
Representative that it cannot or does not want to receive electronic
communications.  The Administrative Agent, the Borrower Representative or any
other Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications.  Documents or
notices delivered electronically shall be deemed to have been delivered on the
Business Day on which the Administrative Agent or the Borrower Representative or
another Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent, the Borrower Representative or
other Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is sent after 12:00 noon Eastern
time on any Business Day, such notice or other communication shall be deemed to
have been delivered on the next succeeding Business Day.  Notwithstanding
anything contained herein, in every instance the Parent and Reckson shall be
required to provide to the Administrative Agent paper copies of the certificates
required by Section 8.3. and the Borrowers shall deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.  Except for the certificates required by
Section 8.3., the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrowers by the
Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower Representative and each other Borrower shall cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of any Borrower.  Documents required
to be delivered pursuant to the Loan Documents shall be delivered

 

79

--------------------------------------------------------------------------------


 

by or on behalf of a Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article, and the
Borrower Representative or a Borrower, as the case may be, shall designate
Information Materials (a) that are either available to the public or not
material with respect to a Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”.  Absent written notice from the Borrower Representative
to the contrary, the Borrower Representative hereby designates all Information
Materials included in the public filings made by any Borrower or any of the
Subsidiaries with the Securities and Exchange Commission as “Public Information”
and all other Information Materials as “Private Information.”

 

Section 8.7.  USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Parent shall, and shall cause each other Borrower
to, provide to such Lender, such Borrower’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, each Borrower shall comply with the
following covenants applicable to such Borrower:

 

Section 9.1.  Financial Covenants.

 

(a)           Minimum Tangible Net Worth.  Reckson shall not permit the Tangible
Net Worth of Reckson at any time to be less than $2,000,000,000.

 

(b)           Ratio of Total Indebtedness to Total Asset Value.

 

(i)            The Parent shall not permit the ratio of (i) Total Indebtedness
of the Parent and its Subsidiaries to (ii) Total Asset Value of the Parent and
its Subsidiaries to exceed 0.60 to 1.00 at any time.

 

(ii)           Reckson shall not permit the ratio of (i) Total Indebtedness of
Reckson and its Subsidiaries to (ii) Total Asset Value of Reckson and its
Subsidiaries to exceed 0.60 to 1.00 at any time.

 

(c)           Ratio of Adjusted EBITDA to Fixed Charges.

 

(i)            The Parent shall not permit the ratio of (i) Adjusted EBITDA of
the Parent and its Subsidiaries for the period of four consecutive fiscal
quarters most recently ended to (ii) Fixed Charges of the Parent and its
Subsidiaries for such period, to be less than (x) prior to a Change of Control,
1.50 to 1.00 at any time or (y) on and after a Change of Control, 1.75 to 1.00
at any time.

 

80

--------------------------------------------------------------------------------


 

(ii)           Reckson shall not permit the ratio of (i) Adjusted EBITDA of
Reckson and its Subsidiaries for the period of four fiscal consecutive quarters
most recently ended to (ii) Fixed Charges of Reckson and its Subsidiaries for
such period, to be less than 1.50 to 1.00 at any time.

 

(d)           Ratio of Secured Indebtedness to Total Asset Value. Reckson shall
not permit the ratio of (i) Secured Indebtedness of Reckson and its Subsidiaries
to (ii) Total Asset Value of Reckson and its Subsidiaries to exceed 0.40 to 1.00
at any time.

 

(e)           Ratio of Unsecured Indebtedness to Unencumbered Asset Value. 
Reckson shall not permit the ratio of (i) Unsecured Indebtedness of Reckson and
its Subsidiaries for any fiscal quarter to (ii) Unencumbered Asset Value of
Reckson and its Subsidiaries for such fiscal quarter, to be less than 0.60 to
1.00 at any time.

 

(f)            Permitted Investments.

 

(i)            The Parent shall not, and shall not permit any of its
Subsidiaries (including Reckson and its Subsidiaries) to, make an Investment in
or otherwise own the following items which would cause the aggregate value
(determined in accordance with GAAP except as provided otherwise below) of such
holdings of such Persons to exceed 40.0% of Total Asset Value of the Parent and
its Subsidiaries (including Reckson and its Subsidiaries) at any time:

 

(A)          Unimproved Land;

 

(B)           Equity Interests in Persons (other than consolidated Subsidiaries
and Unconsolidated Affiliates);

 

(C)           Mortgage Receivables in favor of the Parent or any of its
Subsidiaries (valued based on aggregate book value);

 

(D)          Investments in Unconsolidated Affiliates;

 

(E)           Investments in Properties that are not (1) office Properties or
(2) retail or multifamily Properties that are located in New York, New York; and

 

(F)           the aggregate amount of the costs incurred with respect to (1) any
Property of the Parent or any of its Subsidiaries that is under construction
(including any Development Property) and (2) any Transition Asset of the Parent
or any of its Subsidiaries, in each case, determined on the basis of
“construction-in-process” in accordance with GAAP, if applicable, and if not
applicable, by the GAAP book value of such Property.

 

(ii)           Reckson shall not, and shall not permit any of its Subsidiaries
to, make an Investment in or otherwise own the following items which would cause
the aggregate value (determined in accordance with GAAP except as provided
otherwise below) of such holdings of such Persons to exceed 40.0% of Total Asset
Value of Reckson and its Subsidiaries at any time:

 

(A)          Unimproved Land;

 

(B)           Equity Interests in Persons (other than consolidated Subsidiaries
and Unconsolidated Affiliates);

 

81

--------------------------------------------------------------------------------


 

(C)           Mortgage Receivables in favor of Reckson or any of its
Subsidiaries (valued based on aggregate book value);

 

(D)          Investments in Unconsolidated Affiliates;

 

(E)           Investments in Properties that are not (1) office Properties or
(2) retail or multifamily Properties that are located in New York, New York; and

 

(F)           the aggregate amount of the costs incurred with respect to (1) any
Property of Reckson or any of its Subsidiaries that is under construction
(including any Development Property) and (2) any Transition Asset of Reckson or
any of its Subsidiaries, in each case, determined on the basis of
“construction-in-process” in accordance with GAAP, if applicable, and if not
applicable, by the GAAP book value of such Property.

 

(iii)          the Parent shall not, and shall not permit any of its
Subsidiaries to, (A) make Investments in the Unrestricted Subsidiary if the
amount of such Investment, together with all other investments in the
Unrestricted Subsidiary, would exceed $600,000,000 in the aggregate, or (B) fund
any of the Investments described in the immediately preceding clause
(A) (i) from the proceeds of any Loans hereunder, (ii) from the proceeds of any
loans to, or indebtedness incurred by, the Unrestricted Subsidiary or
(iii) directly from the proceeds of any other loans to, or indebtedness incurred
by any Borrower that would be recourse to any Borrower.

 

(g)           Dividends and Other Restricted Payments.  Subject to the following
sentence, if an Event of Default exists the Parent shall not, and shall not
permit any of its Subsidiaries to, make any Restricted Payments; provided that
(i) SLGOP and Reckson may declare and make cash distributions to holders of
partnership interests in SLGOP and Reckson, respectively, with respect to any
fiscal year to the extent necessary for the Parent to distribute, and the Parent
may so distribute, an aggregate amount not to exceed the minimum amount
necessary for the Parent to remain in compliance with Section 7.11. and
(ii) Subsidiaries of a Borrower may make Restricted Payments to (A) such
Borrower and to other holders of the Equity Interests in such Subsidiaries to
the extent necessary to make Restricted Payments to such Borrower or (B) any of
such Borrower’s Subsidiaries, and in the case of a Subsidiary of such Borrower
that is not a Wholly Owned Subsidiary, to each other holder of Equity Interests
of such Subsidiary based on their relative ownership interests.  If a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), no Borrower shall, and no Borrower shall permit any their
respective Subsidiaries to, make any Restricted Payments to any Person other
than to a Borrower or any of their respective Subsidiaries and, in the case of a
Subsidiary of such Borrower that is not a Wholly Owned Subsidiary (other than
SLGOP and Reckson), to each other owner of Equity Interests of such Subsidiary
based on their relative ownership interests.

 

(h)           Treatment of Unrestricted Subsidiary Loans.  Solely to the extent
consistent with GAAP, no Unrestricted Subsidiary Loan shall constitute
Indebtedness of any Borrower or an Investment for the purposes of the financial
covenants set forth in this Section.

 

(i)            Indebtedness other than Nonrecourse Indebtedness.  The Parent
shall not permit any of its Subsidiaries (other than a Borrower) to incur,
acquire or suffer to exist Indebtedness (other than Nonrecourse Indebtedness and
Indebtedness of a Subsidiary owing to a Borrower) in an amount that individually
or in the aggregate with all other such Indebtedness of such Subsidiaries is
greater than $75,000,000 at any one time outstanding.

 

82

--------------------------------------------------------------------------------


 

Section 9.2.  Liens; Negative Pledge.

 

(a)           No Borrower shall, and no Borrower shall permit any Subsidiary to,
create, assume, or incur any Lien (other than (x) Permitted Liens and (y) the
Liens set forth on Schedule 6.1.(f) and any modifications, replacements,
renewals or extensions thereof; provided, that (i) no such Lien extends to any
additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien and (ii) such modification,
replacement, renewal or extension of such Lien does not cause a Default or Event
of Default) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 

(b)           No Borrower shall, and no Borrower shall permit any Subsidiary to,
enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
such Borrower or such Subsidiary may create, incur, assume, or permit or suffer
to exist under this Agreement, (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into; (ii)  an agreement relating to the
sale of a Subsidiary or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; or (iii) any agreement relating to Pari Passu
Indebtedness.

 

Section 9.3.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to: (i) enter
into any transaction of merger or consolidation; (ii) liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); or (iii) convey,
sell, lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets,
whether now owned or hereafter acquired; provided, however, that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to (A) any Borrower solely
for the purpose of reincorporating such Borrower in any State of the United
States of America or in the District of Columbia and (B) any Subsidiary (other
than a Borrower) so long as either (x) such action is taken by and among
Subsidiaries (other than a Borrower) or (y) immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

 

(b)           the Parent, the other Borrowers and the other Subsidiaries may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)           a Person (other than another Borrower) may merge with and into a
Borrower so long as (i) such Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, and (iii) the Borrower Representative shall have given the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice (which may be by telecopy or electronic mail) of such merger, such notice
to include a certification as to the matters described in the immediately
preceding clause (ii) (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into a Borrower (other than the
Parent) or a Subsidiary (other than the SLGOP or Reckson) with and into the
Parent);

 

83

--------------------------------------------------------------------------------


 

(d)           SLGOP may merge with and into Reckson, and Reckson may merge with
and into SLGOP, so long as, in each case (i) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, (ii) the Borrower Representative shall
have given the Administrative Agent and the Lenders at least 10 Business Days’
prior written notice (which may be by telecopy or electronic mail) of such
merger, and (iii) the Borrower Representative delivers any documents,
instruments, opinions and agreements as the Administrative Agent may reasonably
request; and

 

(e)           the Parent, each other Borrower and each Subsidiary may sell,
transfer, lease or dispose of assets among themselves.

 

Upon the consummation of a merger of the type described in clause (d) of this
Section, all terms and conditions of this Agreement that are applicable to
Reckson shall remain applicable to the survivor of such merger.

 

Section 9.4.  Plans.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.  No Borrower shall cause or permit to occur, and no
Borrower shall permit any other member of the ERISA Group to cause or permit to
occur, any ERISA Event if such ERISA Event could reasonably be expected to have
a Material Adverse Effect.

 

Section 9.5.  Fiscal Year.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to, change its
fiscal year from that in effect as of the Agreement Date.

 

Section 9.6.  Modifications of Organizational Documents.

 

No Borrower shall, and no Borrower shall permit any Subsidiary to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Bank or the Lenders or
(b) could reasonably be expected to have a Material Adverse Effect.

 

Section 9.7.  Restrictions on Activities of SL Green Management Corp.

 

No Borrower shall permit SL Green Management Corp. to own any Property,
Structured Finance Investment or Mortgage Receivable.

 

Section 9.8.  Transactions with Affiliates.

 

No Borrower shall permit to exist or enter into, and no Borrower shall permit
any Subsidiary to permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 6.1.(r),
(b) transactions among the Borrowers and Wholly Owned Subsidiaries, or
(c) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of such Borrower or such Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an

 

84

--------------------------------------------------------------------------------


 

Affiliate.  Notwithstanding the foregoing, no payments may be made with respect
to any items set forth on such Schedule 6.1.(r) if a Default or Event of Default
exists or would result therefrom.  Nothing in this Section shall be deemed to
prohibit the Unrestricted Subsidiary from (x) acquiring any Unrestricted
Subsidiary Loan so long as such acquisition is permitted by this Agreement or
(y) paying or funding any amounts relating to such Unrestricted Subsidiary Loan
to a Borrower so long as such payment or funding is permitted by this Agreement.

 

Section 9.9.  Derivatives Contracts.

 

(a)           Generally.  No Borrower shall, and no Borrower shall permit any
other Subsidiary to, enter into or become obligated in respect of Derivatives
Contract for speculative purposes.

 

(b)           Total Return Swaps.  No Borrower shall, and no Borrower shall
permit any other Subsidiary or Affiliate of a Borrower or the Unrestricted
Subsidiary to, enter into or become a counterparty to any pledge, assignment or
transfer of the interest of any Lender, fully or in any part, in any Loan,
Commitment or portion thereof via any agreement, financial instrument or other
assignment that replicates loan payments under this Agreement and/or provides
for a transfer or assumption of any portion of economic, legal or other risk of
any such loan payments, unless:

 

(i)            such Lender shall deliver written notice (which notice shall
include a disclosure of all Persons that are party to such transaction) of such
pledge, assignment or transfer to the Administrative Agent for dissemination to
the other Lenders on or prior to the date that such transaction is effectuated;
and

 

(ii)           such Lender shall be deemed to be, and shall be treated as if it
were, an Unrestricted Subsidiary (notwithstanding the definition thereof) solely
with respect to the Loan or Commitment so pledged, assigned or transferred, and
such pledged, assigned or transferred Loan or Commitment shall be deemed to be,
and shall be treated as if it were, an Unrestricted Subsidiary Loan
(notwithstanding the definition thereof).

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment.

 

(i)            Any Borrower shall fail to pay when due under this Agreement or
any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) the principal of any of the Loans or any
Reimbursement Obligation.

 

(ii)           Any Borrower shall fail to pay when due under this Agreement or
any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) any interest on any of the Loans or on any
Reimbursement Obligation, or shall fail to pay any of the other payment
Obligations owing by the Borrowers under this Agreement, any other Loan Document
or any Fee Letter, and in the case of this clause (ii) only, such failure shall
continue for a period of 5 Business Days.

 

85

--------------------------------------------------------------------------------


 

(b)           Default in Performance.

 

(i)            Any Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 7.1. (as to preservation and maintenance of existence only),
Section 8.4.(i) or Article IX.; or

 

(ii)           Any Borrower shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of any
Borrower obtains knowledge of such failure or (y) the date upon which the
Borrower Representative has received written notice of such failure from the
Administrative Agent.

 

(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Borrower under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Borrower to the Administrative Agent, the Issuing Bank or any
Lender pursuant to this Agreement or any other Loan Document, shall at any time
prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.

 

(d)           Indebtedness Cross-Default.

 

(i)            Any Borrower or any Subsidiary shall fail to make any payment
when due and payable in respect of any Indebtedness (other than the Loans and
Reimbursement Obligations and Nonrecourse Indebtedness) having an aggregate
outstanding principal amount (or, in the case of any Derivatives Contract,
having, without regard to the effect of any close-out netting provision, a
Derivatives Termination Value), in each case individually or in the aggregate
with all other Indebtedness as to which such a failure exists, of $75,000,000 or
more (“Material Indebtedness”); or

 

(ii)           (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)          Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity, and all
applicable grace or cure periods shall have expired;

 

(e)           Voluntary Bankruptcy Proceeding.  Any Borrower or any Material
Subsidiary shall:  (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,

 

86

--------------------------------------------------------------------------------


 

custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(f)            Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Borrower or any Material Subsidiary in any court
of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(g)           Revocation of Loan Documents.  Any Borrower shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or any Fee Letter to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or any Fee Letter or any Loan Document or
any Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

 

(h)           Judgment.   A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against any Borrower or
any Material Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of 30 days without being paid, stayed or
dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Borrowers and the Material
Subsidiaries, $75,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Borrower or any Material
Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $75,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Borrower or any
Subsidiary.

 

(j)            ERISA.

 

(i)            Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $75,000,000; or

 

(ii)           The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $75,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

 

87

--------------------------------------------------------------------------------


 

(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents (other than the New York Mortgages).

 

(l)            Ownership.  The Parent or a Wholly Owned Subsidiary of the Parent
shall cease to be the sole general partner of SLGOP (or, if Reckson merges with
and into SLGOP pursuant to Section 9.3.(d), of Reckson) or shall cease to have
sole and exclusive power to exercise all management and control over SLGOP (or,
if Reckson merges with and into SLGOP pursuant to pursuant to Section 9.3.(d),
over Reckson).  SLGOP or a Wholly Owned Subsidiary of SLGOP shall cease to be
the sole general partner of Reckson or shall cease to have sole and exclusive
power to exercise all management and control over Reckson at any time prior to a
merger of Reckson with or into SLGOP pursuant to Section 9.3.(d).

 

Notwithstanding anything to the contrary in this Section, (i) the failure of any
Borrower or any Subsidiary to perform or observe any term, covenant, condition
or agreement contained in any New York Mortgage to which it is a party shall not
constitute a Default or Event of Default (including for purposes of
Section 10.1.(d)) and (ii) the occurrence of a Default or Event of Default
(however defined in any New York Mortgage) shall not constitute a Default or
Event of Default (including for purposes of Section 10.1.(d)); provided,
however, the preceding shall in no way limit or impair the rights of the
Administrative Agent, the Issuing Bank and the Lenders with respect to any
Default or Event of Default resulting from the failure of any Borrower to
perform or observe the same or any similar term, covenant, condition or
agreement contained in any other Loan Document.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f) with respect to a Borrower, (1)(A) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by each Borrower, and (2) the Commitments and the
Swingline Commitment and the obligation of the Issuing Bank to issue Letters of
Credit hereunder, shall all immediately and automatically terminate.

 

(ii)           Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall: 
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Borrower,
and (2) terminate the Commitments and the Swingline Commitment and the
obligation of the Issuing Bank to issue Letters of Credit hereunder.

 

88

--------------------------------------------------------------------------------


 

(b)           Loan Documents.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of any Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of such Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies.  Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, (b) to determine net termination amounts in respect
of any and all Specified Derivatives Contracts in accordance with the terms
thereof, and to set off amounts among such contracts, (c) to set off or proceed
against deposit account balances, securities account balances and other property
and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against any Borrower or any Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, the Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Borrower or any other party
or against or in payment of any or all of the Obligations.  To the extent that
any Borrower makes a payment or payments to the Administrative Agent, the
Issuing Bank or any Lender, or the Administrative Agent, the Issuing Bank, or
any Lender enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations, or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

89

--------------------------------------------------------------------------------


 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by any Borrower hereunder or
thereunder, shall be applied in the following order and priority:

 

(a)           amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees until paid in full;

 

(b)           payments of interest on Swingline Loans;

 

(c)           payments of interest on all other Loans and on Reimbursement
Obligations to be applied for the ratable benefit of the Lenders and the Issuing
Bank;

 

(d)           payments of principal of Swingline Loans;

 

(e)           payments of principal of all other Loans, Reimbursement
Obligations and other Letter of Credit Liabilities, to be applied for the
ratable benefit of the Lenders and the Issuing Bank, as the case may be;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;

 

(f)            amounts due to the Administrative Agent, the Issuing Bank and the
Lenders pursuant to Sections 11.6. and 12.9. to be applied for the ratable
benefit of the Administrative Agent, the Issuing Bank and the Lenders;

 

(g)           payments of all other Obligations and other amounts due under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(h)           any amount remaining after application as provided above, shall be
paid to the Borrowers or whomever else may be legally entitled thereto.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, each Borrower hereby
pledges to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein.  Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion. 
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account.  The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, each Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.

 

(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower Representative, deliver to the Borrowers within 10 Business Days
after the Administrative Agent’s receipt of such request from the Borrower
Representative, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Letter of
Credit Collateral Account as exceeds the aggregate amount of Letter of Credit
Liabilities at such time.  When all of the Obligations (other than contingent
Obligations that are not then due and payable)  shall have been indefeasibly
paid in full and no Letters of Credit remain outstanding, the Administrative
Agent shall deliver to the Borrowers, against receipt but without any recourse,
warranty or representation whatsoever, the balances remaining in the Letter of
Credit Collateral Account.

 

(f)            The Borrowers shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If any Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may, after notice to the
Borrower Representative, perform or attempt to perform such covenant, duty or
agreement on behalf of such Borrower after the expiration of any cure or grace
periods set forth herein.  In such event, such Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
any Borrower under this Agreement or any other Loan Document.

 

91

--------------------------------------------------------------------------------


 

Section 10.8.  Rights Cumulative.

 

(a)           The rights and remedies of the Administrative Agent, the Issuing
Bank, and the Lenders under this Agreement, each of the other Loan Documents,
and the Fee Letters shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Bank and the Lenders may be selective, and no failure or delay by the
Administrative Agent, the Issuing Bank or any of the Lenders in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Borrowers or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.3. (subject to the terms
of Section 3.3.), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article X. and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates,

 

92

--------------------------------------------------------------------------------


 

notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Borrowers are not otherwise required to deliver directly
to the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrowers or any Affiliate of the Borrowers,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 11.2.  Wells Fargo as Lender.

 

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with any Borrower or any Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Bank, other Lenders, or any other Specified Derivatives Providers. 
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from any Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to account
for the same to the Issuing Bank, the other Lenders or any other Specified
Derivatives Providers.  The Issuing Bank and the Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding any of the Borrowers, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information

 

93

--------------------------------------------------------------------------------


 

provided to the Administrative Agent by any Borrower in respect of the matter or
issue to be resolved, and (d) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof.  Unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination (other than in respect of any consent required under
Section 12.6.(b)).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower Representative or any other
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Event of Default and stating that such notice is a “notice of
default.”  If any Lender (excluding the Lender which is also serving as the
Administrative Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Administrative Agent such a “notice of default”.  Further,
if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrowers), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts.  Neither the Administrative
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender, the Issuing Bank or any
other Person, or shall be responsible to any Lender, the Issuing Bank or any
other Person for any statement, warranty or representation made or deemed made
by any Borrower or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of any Borrower
or other Persons, or to inspect the property, books or records of any Borrower
or any other Person; (c) shall be responsible to any Lender or the Issuing Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders and the Issuing Bank in any such collateral;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; or (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents,

 

94

--------------------------------------------------------------------------------


 

employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by any Borrower and without limiting the obligation of any Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by any Borrower and without limiting the
obligation of any Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws.  Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If any
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, any other Borrower, any Subsidiary or other Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to the Issuing Bank or any Lender.  Each of the Lenders and the Issuing
Bank acknowledges that it has made its own credit and legal analysis and
decision to enter into

 

95

--------------------------------------------------------------------------------


 

this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Administrative Agent, any other Lender or counsel to
the Administrative Agent, or any of their respective officers, directors,
employees, agents or counsel, and based on the financial statements of the
Parent, the other Borrowers, the other Subsidiaries and other Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Parent, the other Borrowers, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents.  The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Parent or any other Borrower of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Parent, any other Borrower or any other
Subsidiary.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Bank by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or the Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Parent, any other Borrower or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates. 
Each of the Lenders and the Issuing Bank acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or the Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower Representative or (b) be removed as administrative agent by all of the
Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower Representative upon 30 days’ prior written notice if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence or willful misconduct
in the course of performing its duties hereunder or (ii) has become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.  Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower Representative’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
Representative shall, in all events, be deemed to have approved each Lender and
any of its Affiliates as a successor Administrative Agent).  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (a) the resigning Administrative Agent’s giving of notice of
resignation, or (b) the Lenders’ giving of notice of removal, then the resigning
or removed Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and

 

96

--------------------------------------------------------------------------------


 

obligations under the Loan Documents.  Such successor Administrative Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Administrative Agent, in either case, to assume
effectively the obligations of the current Administrative Agent with respect to
such Letters of Credit.  After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents. 
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower Representative and each Lender prior written
notice.

 

Section 11.9.  Titled Agents.

 

No Titled Agent, in such capacity, assumes any responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, or any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, the Issuing Bank or any Borrower and the use
of such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to any Borrower:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York  10170

Attention:  Chief Financial Officer

Telecopy Number:               (212) 356-4137

Telephone Number:             (212) 216-2700

 

With copies to:

 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York  10170

Attention:  Chief Executive Officer

Telecopy Number:               (212) 216-1776

Telephone Number:             (212) 216-2700

 

and

 

97

--------------------------------------------------------------------------------


 

SL Green Realty Corp.

420 Lexington Avenue

New York, New York  10170

Attention:  Chief Legal Officer

Telecopy Number:               (212) 356-4135

Telephone Number:             (212) 216-2700

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

301 South College Street, 4th Floor

Charlotte, North Carolina  28288

Attn:  Matt Ricketts

Telecopier:            (704) 383-6205

Telephone:            (704) 374-4248

 

If to the Administrative Agent under Article II.:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Jennifer Noonan

Telecopier:            1-866-972-1050

Telephone:            (612) 316-0104

 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue S., 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Jennifer Noonan

Telecopier:            1-866-972-1050

Telephone:            (612) 316-0104

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower
Representative.  All such notices and other communications shall be effective
(i) if mailed, upon the first to occur of receipt or the expiration of three
(3) days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of the Borrower Representative or the
Administrative Agent, the Issuing Bank and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with

 

98

--------------------------------------------------------------------------------


 

Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, the Issuing
Bank or any Lender under Article II. shall be effective only when actually
received.  None of the Administrative Agent, the Issuing Bank or any Lender
shall incur any liability to any Borrower (nor shall the Administrative Agent
incur any liability to the Issuing Bank or the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.  Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to another Person.

 

Section 12.2.  Expenses.

 

The Borrowers jointly and severally agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expense and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and a single local counsel to the Administrative Agent and
the Lenders in each relevant jurisdiction and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent, the Issuing Bank and the
Lenders for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents and the
Fee Letters, including the reasonable fees and disbursements of their respective
counsel and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents; provided that the
Borrowers shall not be required to pay the fees and expenses of more than one
counsel to the Administrative Agent and one separate counsel for the Lenders (in
addition to fees and expenses for appropriate local or special counsel) in
connection with such workout or enforcement or preservation unless an actual or
perceived conflict of interest exists, (c) to pay, and indemnify and hold
harmless the Administrative Agent, the Issuing Bank and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel (subject to the same limitations
set forth in the proviso to clause (b) above) to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, the Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of any Borrower, whether proposed by such Borrower, the Lenders
or any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  If any Borrower shall fail to pay any
amounts required to be paid by it pursuant to this Section, the Administrative
Agent and/or the Lenders may pay such amounts on behalf of such Borrower and
such amounts shall be deemed to be Obligations owing hereunder.

 

99

--------------------------------------------------------------------------------


 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, each
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of any Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND EACH BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF THE
BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO IN ANY WAY RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN
ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND

 

100

--------------------------------------------------------------------------------


 

DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY
ENFORCEMENT ACTION BY ANY PARTY HERETO TO ENFORCE ANY JUDGMENT OBTAINED IN SUCH
FORUM.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (except as permitted by Section 9.3.(d)), and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment, or grant of a security interest, subject to the restrictions of the
immediately following subsection (f) (and, subject to the last sentence of the
immediately following subsection (b), any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following
subsection (d) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

101

--------------------------------------------------------------------------------


 

(B)                                in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment, unless each of the Administrative Agent and,
so long as no Default or Event of Default shall exist, each Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the Commitment held by such assigning Lender or the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$5,000,000, then such assigning Lender shall assign the entire amount of its
Commitment and the Loans at the time owing to it.

 

(C)                                Clauses (A) and (B) of this subsection
(i) shall not apply to any assignment to the Unrestricted Subsidiary permitted
by this Agreement.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of a Bid Rate Loan.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                              the consent of the Borrower Representative
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) a Default or Event of Default shall exist at the time of such
assignment or (y) such assignment is to a Lender or an Affiliate of a Lender;
provided that the Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Commitment if such assignment is to a Person that is
not already a Lender with a Commitment, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender or the Unrestricted Subsidiary; and

 

(C) the consent of the Issuing Bank and Swingline Lender shall be required for
any assignment in respect of a Commitment.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender or the
Unrestricted Subsidiary, shall deliver to the Administrative Agent an
Administrative Questionnaire.  If requested by the transferor Lender or the
assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrowers shall make

 

102

--------------------------------------------------------------------------------


 

appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) any Borrower or any of the Borrowers’ Affiliates
or Subsidiaries other than to the Unrestricted Subsidiary or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
Representative and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Issuing Bank, the Swingline Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that  Lender having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
the immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of,

 

103

--------------------------------------------------------------------------------


 

and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and each Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower Representative and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or any Borrower
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) each of the 
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (x) increase
such Lender’s Commitment, (y) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, or (z) reduce the rate at
which interest is payable thereon.  Subject to subsection (e) of this Section,
each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under paragraph (b) of this Section. 
Each Lender that sells a participation agrees, at any Borrower’s request and
expense, to use reasonable efforts to cooperate with such Borrower to effectuate
the provisions of Section 4.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 3.10. and 4.1. than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent or such entitlement to receive a greater
payment results from a Regulatory Change that occurs after such Participant
acquired

 

104

--------------------------------------------------------------------------------


 

the applicable participation.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 3.10. unless
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers and the Administrative
Agent, to comply with Section 3.10.(g) as though it were a Lender, and such
Participant shall be deemed to be a Lender for purposes of the definition of
Excluded Taxes.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign, or grant a security interest in, all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment, or grant of a security interest, to secure obligations
to a Federal Reserve Bank; provided that no such pledge or assignment, or grant
of a security interest, shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.

 

(g)                                 No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower Representative and the
Administrative Agent, it will not make any assignment hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

(h)                                 Designated Lenders.  Any Lender (each, a
“Designating Lender”) may at any time while Reckson has been assigned an
Investment Grade Rating from either S&P or Moody’s designate one Designated
Lender to fund Bid Rate Loans on behalf of such Designating Lender subject to
the terms of this subsection, and the provisions in the immediately preceding
subsections (b) and (d) shall not apply to such designation.  No Lender may
designate more than one Designated Lender.  The parties to each such designation
shall execute and deliver to the Administrative Agent for its acceptance a
Designation Agreement.  Upon such receipt of an appropriately completed
Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and give prompt notice thereof to the Borrower
Representative, whereupon (i) each Borrower shall execute and deliver to the
Designating Lender a Bid Rate Note payable to the Designated Lender, or its
registered assignees, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.2. after any Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrowers, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 11.6. and any sums
otherwise payable to any Borrower by the Designated Lender.  Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents.  Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf.  The Borrowers, the Administrative Agent and the Lenders may rely
thereon without any requirement that the Designated Lender sign or acknowledge
the same.  No Designated Lender may

 

105

--------------------------------------------------------------------------------


 

assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender.  The Borrowers, the Lenders and
the Administrative Agent each hereby agrees that it will not institute against
any Designated Lender or join any other Person in instituting against any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law,
until the later to occur of (x) one year and one day after the payment in full
of the latest maturing commercial paper note issued by such Designated Lender
and (y) the Termination Date.  In connection with any such designation, the
Designating Lender shall pay to the Administrative Agent an administrative fee
for processing such designation in the amount of $2,000.

 

(i)                                     Unrestricted Subsidiary. 
Notwithstanding anything to the contrary contained herein, the purchase of any
portion of any Loans or Commitments by the Unrestricted Subsidiary, and the
Unrestricted Subsidiary’s status as a “Lender” for all purposes under this
Agreement or any other Loan Document, shall be subject to the following
provisions:

 

(i)                                     Voting Rights; Communication.  For
purposes of any proposed amendment, consent, waiver or other modification
hereunder or under any other Loan Document, or any other vote, consent, request,
demand, authorization or direction hereunder (including, without limitation, any
vote, consent, request, demand, authorization or direction with respect to any
of the matters set forth in Section 12.6.) or under any other Loan Document, the
Unrestricted Subsidiary shall be deemed at all times to be a Defaulting Lender
(solely with respect to the Unrestricted Subsidiary’s right to vote on matters
described herein), and the Unrestricted Subsidiary shall not have any right to
participate in the administration of the Loans, this Agreement or the other Loan
Documents.  The Unrestricted Subsidiary shall not be permitted, entitled or have
any rights to (x) attend or participate in any formal or informal meetings of
the other Lenders, (y) receive or participate in any communications between or
among the Administrative Agent and/or the other Lenders or (z) receive, or rely
upon, any information, whether written or oral, disseminated during, or relating
to, any such meetings or communications, or receive any reports, analyses,
opinions or other work product prepared by any consultant, agent or attorney for
the Administrative Agent or any other Lender, and the Unrestricted Subsidiary’s
sole entitlement to receive any information is limited exclusively to
information prepared by any Borrower and made available to the Administrative
Agent and the other Lenders; provided that this clause (i) shall not in any way
limit the Unrestricted Subsidiary’s ability or right to receive or rely upon
information that is available to the public.

 

(ii)                                  Extinguishment of Unrestricted Subsidiary
Loan upon an Event of Default.  Immediately upon the occurrence of an Event of
Default or a default under any of the provisions set forth on Annex 2 to each
Unrestricted Subsidiary Assignment Agreement, the outstanding principal amount
of all Unrestricted Subsidiary Loans shall be immediately and without further
action extinguished and retired (an “Unrestricted Subsidiary Loan Retirement”)
and the Unrestricted Subsidiary shall thereafter not have any further rights as
a Lender under the Loan Documents with respect to any Unrestricted Subsidiary
Loans that are the subject of an Unrestricted Subsidiary Loan Retirement (the
“Retired Loans”), subject to the following:

 

(1)                                  all Commitments and Letter of Credit
Liabilities associated with Retired Loans and all obligations of the
Unrestricted Subsidiary in connection with such Retired Loans shall remain in
full force and effect after an Unrestricted Subsidiary Loan Retirement;
provided, that no subsequent funding made by the Unrestricted Subsidiary
pursuant to such Commitments and Letter of Credit Liabilities shall be deemed to
be a Loan for the purposes of this Agreement and any such subsequent funding
and/or

 

106

--------------------------------------------------------------------------------


 

Obligation relating to such funding shall instead be deemed to be immediately
extinguished and retired;

 

(2)                                  from and after the date of any Unrestricted
Subsidiary Loan Retirement and subject to the terms of clause (i) of
Section 12.5.(i), solely for purposes of calculating all Commitments, Letter of
Credit Liabilities and Commitment Percentages of the Unrestricted Subsidiary and
the other Lenders only, and for purposes of calculating the allocation of any
prepayments of Revolving Loans, the principal amount of all Retired Loans shall
be deemed to be outstanding; and

 

(3)                                  no Unrestricted Subsidiary Loan Retirement
shall increase, decrease or otherwise affect the Commitment Percentage or
participation interest in any Letter of Credit or any Swingline Loan of the
Unrestricted Subsidiary or any other Lender as they exist immediately prior to
the applicable Unrestricted Subsidiary Loan Retirement (with respect to the
Unrestricted Subsidiary and each other Lender, its “Retirement Date Commitment
Percentage”) and, from and after the date of any Unrestricted Subsidiary Loan
Retirement, (i) the Commitment Percentage of the Unrestricted Subsidiary shall
equal the Retirement Date Commitment Percentage of the Unrestricted Subsidiary
on the date immediately prior to the applicable Unrestricted Subsidiary Loan
Retirement and (ii) the aggregate Commitment Percentages of the other Lenders
shall equal the aggregate Retirement Date Commitment Percentages of such other
Lenders on the date immediately prior to the applicable Unrestricted Subsidiary
Loan Retirement.

 

(iii)                               Subordination.  All Unrestricted Subsidiary
Loans, upon the acquisition thereof by the Unrestricted Subsidiary, shall
immediately and automatically become fully and completely junior and subordinate
in both payment and priority to the Loans or portions thereof and all other
Obligations held by the other Lenders.  The Unrestricted Subsidiary shall not
receive, and none of the Borrowers shall make, any payment in cash or otherwise
(including principal, interest and fees) on account of any Unrestricted
Subsidiary Loan until all outstanding Loans and Obligations owed to the
Administrative Agent and the other Lenders have been repaid in full (other than
contingent Obligations that are not then due and payable) and all Commitments
(other than the Commitment of the Unrestricted Subsidiary), and this Agreement
(other than with respect to the Unrestricted Subsidiary), have all been
terminated in accordance with the terms hereof, and any payments received by the
Unrestricted Subsidiary in contravention of the foregoing shall be held in trust
for the Administrative Agent and the Lenders and delivered to the Administrative
Agent promptly upon receipt; provided, however, that any Borrower may, from time
to time, make “Deemed Repayments” on Unrestricted Subsidiary Loans, as defined
in and in accordance with clause (vi) below.  The Unrestricted Subsidiary waives
any rights to a pro-rata share or any other share of any payment of any amount
under this Agreement or any other Loan Document to which it may otherwise be
entitled and further waives any rights it may have under Sections 3.2. and 3.3. 
The Unrestricted Subsidiary further agrees that it shall not exercise any right
of set-off or recoupment it may have hereunder or under Applicable Law.

 

(iv)                              Funding of Unrestricted Subsidiary Loans; Net
Funding.  All Revolving Loans shall be made pursuant to Section 2.1.; provided,
however, subject to clause (v) below, (1) all fundings of Revolving Loans by
Lenders under this Agreement shall be net of the pro rata share of such
Revolving Loans that is required to be funded by the Unrestricted Subsidiary and
(2) the Unrestricted Subsidiary shall be permitted to fund such pro rata share
of each Revolving Loan directly to the Borrowers.  The Unrestricted Subsidiary
shall not have the right to make or offer to make any Bid Rate Loans.  In no
event shall any Lender be required to make any Revolving Loan in excess of its
Commitment.

 

107

--------------------------------------------------------------------------------


 

(v)                                 Funding of Swingline Loans and Letters of
Credit.  (a) Prior to or simultaneously with the Borrower Representative
delivering any Notice of Swingline Borrowing under Section 2.4. or the issuance
of a Letter of Credit requested by the Borrower Representative under
Section 2.3., in each case subsequent to the Unrestricted Subsidiary acquiring
an Unrestricted Subsidiary Loan, and (b) with respect to any Swingline Loan
and/or any Letter of Credit outstanding on or prior to the date the Unrestricted
Subsidiary acquires an Unrestricted Subsidiary Loan, the Unrestricted Subsidiary
shall deposit with the Administrative Agent all amounts that the Unrestricted
Subsidiary may be required to fund as a Lender under such Sections as determined
by the Administrative Agent in its reasonable discretion.  On the date that any
Swingline Loan is funded, or if a drawing pursuant to any Letter of Credit
occurs, as applicable, the Administrative Agent is authorized to use the monies
deposited pursuant to this clause (v) to fund the Unrestricted Subsidiary’s
share of such Swingline Loan or drawing, or to make payment to the
Administrative Agent in accordance with Section 2.3., as applicable and on such
date the Unrestricted Subsidiary shall be deemed to have made Revolving Loans to
the applicable Borrower in an amount equal to the amount applied by the
Administrative Agent pursuant to this sentence.  Notwithstanding anything to the
contrary contained in any Loan Document, Lenders other than the Unrestricted
Subsidiary shall not in any event be liable in any way for the Unrestricted
Subsidiary’s failure to fund amounts that it is required to fund as a Lender
under the Loan Documents.  To the extent that any interest or other amounts
shall accrue on the amounts deposited pursuant to the first sentence of this
clause (v), they shall accrue for the benefit of and shall be paid to the
Unrestricted Subsidiary.  The Unrestricted Subsidiary shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the account into which such amounts are deposited.

 

Each Deemed Repayment shall be in an amount equal to (A) the applicable Cash
Repayment, multiplied by (B) a fraction, the numerator of which is the
Unrestricted Subsidiary’s Commitment Percentage and the denominator of which is
the aggregate Commitment Percentage of the other Lenders.  Notwithstanding
anything to the contrary set forth above, if immediately prior to giving effect
to any such payment or prepayment in respect of any Revolving Loans, the
outstanding principal amount of Revolving Loans shall not be held by the Lenders
(including the Unrestricted Subsidiary) pro rata in accordance with their
Commitments, then such payment or repayment shall be applied to the Revolving
Loans of the Lenders (other than the Unrestricted Subsidiary) in such manner as
shall result, as nearly as practicable, in the outstanding principal amounts of
the Revolving Loans being held by such Lenders pro rata in accordance with their
respective Commitments; provided, however, the Unrestricted Subsidiary shall
only receive Deemed Repayments and shall not receive any payments in cash until
all amounts on account of Obligations then owing to the other Lenders have been
paid in full and their Commitments have been terminated in accordance with the
terms of this Agreement.

 

(vi)                              Optional and Mandatory Prepayments and
Repayments; Application.  Any payment or repayment of the principal of Revolving
Loans (including any Deemed Repayments made to the Unrestricted Subsidiary) made
by any Borrower shall be applied in accordance with Section 3.2.  In calculating
the application of such payments and taking into account the agreement of the
Unrestricted Subsidiary to subordinate its receipt of payments on the
Unrestricted Subsidiary Loans, the aggregate amount of any payment or repayment
of the principal amount of Revolving Loans made by any Borrower shall consist of
(x) a cash component equal to the full amount paid by such Borrower to be
distributed to the Lenders (other than the Unrestricted Subsidiary) on account
of their respective Revolving Loans (the “Cash

 

108

--------------------------------------------------------------------------------


 

Repayment”) and (y) a deemed payment or repayment of principal of the Revolving
Loans (each, a “Deemed Repayment”) held by the Unrestricted Subsidiary.

 

(vii)                           Unrestricted Subsidiary Purchase Procedure.  The
Unrestricted Subsidiary shall not be permitted to purchase any portion of any
Loan or Commitment from a Lender unless (1) the Unrestricted Subsidiary shall
have complied with the purchase procedures described on Exhibit O attached
hereto and made a part hereof and (2) no Event of Default or any default
(following the expiration of any applicable notice and cure period) of any of
the covenants and agreements set forth in Annex 2 to each Unrestricted
Subsidiary Assignment Agreement then exists or would result from the
consummation of any such purchase.  The Unrestricted Subsidiary shall not be
permitted to acquire any participations in any Loan or Commitment pursuant to
Section 12.5.(d).  The Unrestricted Subsidiary shall be subject to the covenants
and agreements set forth on Annex 2 to each Unrestricted Subsidiary Assignment
Agreement.

 

(viii)                        Bankruptcy Matters.  Upon the occurrence of any of
the events described in Sections 10.1.(e) or 10.1.(f) (each such event a
“Proceeding”), (1) the Unrestricted Subsidiary shall not have any enforcement
rights relating to any Unrestricted Subsidiary Loan, (2) the Unrestricted
Subsidiary shall be treated as a separate class of creditors for all purposes
under, and during the course of, such Proceeding, subordinate to and separate
and apart from the Administrative Agent and the other Lenders and (3) the
Unrestricted Subsidiary shall not vote on any proposed plan of reorganization in
any Proceeding and shall not oppose any sale or disposition of any assets of any
Borrower that is supported by the Requisite Lenders and shall not support any
sale of disposition of any assets of any Borrower that is opposed by the
Requisite Lenders, and the Unrestricted Subsidiary shall be deemed to have
either consented or withheld consent in accordance with this clause (3) under
Section 363 of the Bankruptcy Code.

 

(ix)                                No Resale By Unrestricted Subsidiary.  The
Unrestricted Subsidiary shall not be permitted to sell, assign or otherwise
transfer (whether by participation or otherwise) any portion of any Unrestricted
Subsidiary Loans held by the Unrestricted Subsidiary or any interest therein.

 

(x)                                   Interest.  No Unrestricted Subsidiary Loan
shall accrue interest.

 

(xi)                                Compensation.  The Unrestricted Subsidiary
shall not be entitled to any compensation or any other payments pursuant to
Sections 3.10., 4.1., 4.4., 12.2. or 12.9.

 

(xii)                             Restriction on the Sale or Pledge of Equity
Interests, etc. of Unrestricted Subsidiary.  No Borrower shall, and no Borrower
shall permit any of its Subsidiaries to, sell, assign or otherwise dispose of,
or pledge or grant any Lien on, any Equity Interests of the Unrestricted
Subsidiary.

 

(j)                                     USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with the USA Patriot Act of 2001
(Public Law 107-56), prior to any Lender or Participant that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, the Administrative Agent may request, and such Lender or
Participant shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                                  Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the

 

109

--------------------------------------------------------------------------------


 

Lenders may be given, (ii) any term of this Agreement or of any other Loan
Document may be amended, (iii) the performance or observance by any Borrower or
any Subsidiary of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Borrower which is party thereto.

 

(b)                                 Consent of Lenders Directly Affected.  In
addition to the foregoing requirements, no amendment, waiver or consent shall,
unless in writing, and signed by each of the Lenders directly and adversely
affected thereby (or the Administrative Agent at the written direction of such
Lenders), do any of the following:

 

(i)                                     increase the Commitments of the Lenders
(excluding any increase as a result of an assignment of Commitments permitted
under Section 12.5. and any increases contemplated under Section 2.18.) or
subject any of the Lenders to any additional obligations;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable to the
Lenders hereunder;

 

(iv)                              modify the definition of “Termination Date”
(except in accordance with Section 2.13.), otherwise postpone any date fixed for
any payment of principal of, or interest on, any Loans or for the payment of
Fees or any other Obligations, or extend the expiration date of any Letter of
Credit beyond the Termination Date (except as permitted by Section 2.3.(b));

 

(v)                                 modify the definitions of “Commitment
Percentage” or amend or otherwise modify the provisions of Section 3.2.;

 

(vi)                              amend this Section or amend the definitions of
the terms used in this Agreement or the other Loan Documents insofar as such
definitions affect the substance of this Section;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof;

 

(viii)                        waive a Default or Event of Default under
Section 10.1.(a);

 

(ix)                                amend, or waive the Borrowers’ compliance
with, Section 2.17.; or

 

(x)                                   release any Borrower from its obligations
hereunder or under any other Loan Document  except as contemplated by
Section 9.3.

 

(c)                                  Amendment of Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Administrative Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent relating to Section 2.4. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent relating to Section 2.3.
or the obligations of the Issuing Bank

 

110

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by any Borrower or
any other Person subsequent to the occurrence of such Event of Default.  Except
as otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower Representative or any other Borrower shall
entitle the Borrower Representative or such other Borrower to other or further
notice or demand in similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrowers have jointly identified a mistake or ambiguity in any provision of
this Agreement, the Administrative Agent and the Borrowers shall be permitted to
amend such provision to cure such ambiguity or correct such provision so long as
to do so would not adversely affect the interests of the Lenders, and such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between each Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to any Borrower, and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, any Borrower or any Subsidiary.  None of the
Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to any Borrower to review or inform such Borrower of any matter
in connection with any phase of such Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Eligible Assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law (in which case, the
Administrative Agent, the Issuing Bank or such Lender, as applicable, shall, to
the extent such disclosure is permitted by Applicable Law, inform the Borrower
Representative promptly in advance thereof to the extent reasonably practicable
and, otherwise, promptly thereafter); (d) to the Administrative Agent’s, Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided

 

111

--------------------------------------------------------------------------------


 

they shall be notified of the confidential nature of the information); (e) in
connection with the exercise of any remedies under any Loan Document (or any
Specified Derivatives Contract) or any action or proceeding relating to any Loan
Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, the Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Parent, any other Borrower or any Affiliate of the Parent or any other
Borrower, which source, to the actual knowledge of the Administrative Agent, the
Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender, has not disclosed or acquired such Information in
breach of this Section; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it (in which case, the Administrative Agent, the Issuing Bank
or such Lender, as applicable, shall, to the extent permitted by Applicable Law,
inform the Borrower Representative promptly in advance thereof); (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of each Borrower.  Notwithstanding the
foregoing, the Administrative Agent, the Issuing Bank and each Lender may
disclose any such confidential information, without notice to any Borrower, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower Representative, any other Borrower or any
Subsidiary or Affiliate relating to any Borrower or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by any Borrower, any other Subsidiary or any Affiliate,
provided that, in the case of any such information received from the Borrower
Representative, any other Borrower any Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)                                  The Borrowers shall and hereby jointly and
severally agree to indemnify, defend and hold harmless the Administrative Agent,
the Issuing Bank, the Lenders, the Titled Agents, the respective Affiliates of
each of the Administrative Agent, the Issuing Bank, the Lenders and the Titled
Agents, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs indemnification in respect of which is specifically covered by
Section 3.10. or 4.1. or expressly excluded from the coverage of such Sections)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”), including without limitation any Indemnity
Proceeding brought by a Borrower or any Affiliate, which is in any way related
directly or indirectly to: (i) this Agreement, any other Loan Document, any Fee
Letter or any other agreement, letter or instrument delivered in connection with
the transactions contemplated hereby and thereby; (ii) the making of any

 

112

--------------------------------------------------------------------------------


 

Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by any Borrower of the proceeds of the Loans or of the Letters of Credit;
(iv) the Administrative Agent’s, the Issuing Bank’s or any Lender’s entering
into this Agreement; (v) the fact that the Administrative Agent, the Issuing
Bank and the Lenders have established the credit facility evidenced hereby in
favor of the Borrowers; (vi) the fact that the Administrative Agent, the Issuing
Bank and the Lenders are creditors of the Borrowers and have or are alleged to
have information regarding the financial condition, strategic plans or business
operations of the Borrowers and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrowers and are alleged to influence directly or indirectly the business
decisions or affairs of the Parent, the other Borrowers and their respective
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement, the other Loan Documents or the Fee Letters; (ix) any civil
penalty or fine assessed by the OFAC against, and all costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent, the Issuing Bank or any Lender as a result
of conduct of any Borrower or any Subsidiary that violates a sanction
administered or enforced by the OFAC; or (x) any violation or non-compliance by
any Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause any Borrower or its
Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders and/or the Issuing Bank as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that no Borrower
shall be obligated to indemnify any Indemnified Party (x) for any Indemnified
Costs to the extent resulting from such Indemnified Party’s own gross negligence
or willful misconduct or a claim brought by any Borrower against an Indemnified
Party for breach in bad faith of such Indemnified Party’s obligations hereunder,
in each case as determined by a court of competent jurisdiction in a final
non-appealable judgment or (y) any dispute solely among Indemnified Parties
other than (A) any claims against the Titled Agents in their respective
capacities, as or in fulfilling their respective roles, as an administrative
agent, arranger, bookrunner, syndication agent, documentation agent or any
similar role in respect of this Agreement and the transactions contemplated
hereby and (B) any claims arising out of any act or omission on the part of any
of the Borrowers or their respective Affiliates (in each case under this
clause (y), as determined by a final non-appealable judgment of a court of
competent jurisdiction).

 

(b)                                 Each Borrower’s indemnification obligations
under this Section shall apply to all Indemnity Proceedings arising out of, or
related to, the foregoing whether or not an Indemnified Party is a named party
in such Indemnity Proceeding.  In this connection, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents).  This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of any Borrower or any Subsidiary, any shareholder of any Borrower or
any Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of such
Borrower), any account debtor of any Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against any Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrowers at the request of such Indemnified Party notwithstanding any claim
or assertion by any Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such

 

113

--------------------------------------------------------------------------------


 

Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrowers.  No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of each Borrower hereunder to
indemnify and hold harmless each such Indemnified Party; provided, however, that
if (i) the Borrowers are required to indemnify an Indemnified Party pursuant
hereto and (ii) the Borrowers have provided evidence reasonably satisfactory to
such Indemnified Party that the Borrowers has the financial wherewithal to
reimburse such Indemnified Party for any amount paid by such Indemnified Party
with respect to such Indemnity Proceeding, such Indemnified Party shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed).  Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrowers where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party.

 

(f)                                    If and to the extent that the obligations
of the Borrowers under this Section are unenforceable for any reason, the
Borrowers hereby agree jointly and severally to make the maximum contribution to
the payment and satisfaction of such obligations which is permissible under
Applicable Law.

 

(g)                                 Each Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the
Borrowers have satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Termination Date or any
other date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
any Letters of Credit remain outstanding, then the provisions of this Agreement
applicable to Letters of Credit, including without limitation, the terms of
Section 2.14. and the Borrowers’ reimbursement obligations under
Section 2.3.(d), shall remain in effect until all Letters of Credit have
expired, have been cancelled or have otherwise terminated.  The indemnities to
which the Administrative Agent, the Issuing Bank and the Lenders are entitled
under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4., shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Bank and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

114

--------------------------------------------------------------------------------


 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Subsidiaries.

 

The obligations of any Borrower to direct or prohibit the taking of certain
actions by a Subsidiary as specified herein shall be absolute and not subject to
any defense such Borrower may have that such Borrower does not control such
Subsidiary.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by such Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or any Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents.  Each Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing

 

115

--------------------------------------------------------------------------------


 

Bank’s or any Lender’s Affiliates, officers, directors, employees, attorneys, or
agents for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents, any Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby.

 

Section 12.17.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 12.18.  Construction.

 

The Administrative Agent, the Issuing Bank, each Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, each Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.20.  New York Mortgages.

 

(a)                                  Generally.  The parties hereto acknowledge
and agree that the Administrative Agent, the Issuing Bank and the Lenders are
accepting and will accept the benefits of the New York Mortgages as an
accommodation to the Parent and the other Borrowers.

 

(b)                                 Release of New York Mortgages.
Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, including without limitation, Section 12.6., (i) upon the
Borrower Representative’s written request and at the Borrowers’ sole cost and
expense, the Administrative Agent shall release any or all of the New York
Mortgages or assign any or all of the New York Mortgages to any Person requested
by the Borrower Representative (any such assignment to be without recourse or
warranty whatsoever) and (ii) the Administrative Agent may in its discretion,
and shall at the direction of the Requisite Lenders, release any or all of the
New York Mortgages so long as the Administrative Agent shall have given the
Borrower Representative written notice at least 5 days’ prior to any such
release; provided, however, the Administrative Agent shall not be required to
give any such prior notice to the Borrower Representative if the Administrative
Agent, in its sole discretion, has determined that delay of such release would
be detrimental to the Administrative Agent, the Issuing Bank or the Lenders.

 

(c)                                  Indemnity. Not in limitation of any of the
Borrowers’ obligations under Section 12.2. or 12.9., each Borrower shall and
hereby jointly and severally agrees to indemnify, defend and hold harmless the
Administrative Agent, each Lender and each other Indemnified Party from and
against any and all losses, costs, claims, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or

 

116

--------------------------------------------------------------------------------


 

any advice rendered in connection therewith) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any Indemnity Proceeding which
is in any way related directly or indirectly to the failure of any Person to pay
any recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 et
seq. or other Applicable Laws of the State of New York or any political
subdivision of such State.

 

(d)                                 Assignment of New York Mortgages.  In
connection with the Administrative Agent’s, the Issuing Bank’s and each Lender’s
acceptance of the benefits of a New York Mortgage, the Parent shall cause to be
delivered to the Administrative Agent each of the following, in form and
substance satisfactory to the Administrative Agent:

 

(i)                                     an assignment of the Indebtedness
secured by such New York Mortgage executed and delivered by each holder of such
Indebtedness;

 

(ii)                                  the originals (or if not available,
copies) of each outstanding promissory note evidencing such Indebtedness, duly
endorsed to the Administrative Agent, or its registered assignees;

 

(iii)                               a copy of such New York Mortgage, including
all amendments thereto, showing all recording information thereon certified as
true, correct and complete by an authorized officer of the SLGOP;

 

(iv)                              an assignment of such New York Mortgage
executed by each holder of such Indebtedness (or an authorized agent acting on
behalf of each such holder);

 

(v)                                 a modification to such New York Mortgage
executed by the applicable Borrowers or their Subsidiaries, such modification,
among other things, to modify such New York Mortgage to provide that it secures
such principal amounts of the Obligations as corresponds to the principal amount
of Loans advanced hereunder in connection with the assignment of such New York
Mortgage to the Administrative Agent;

 

(vi)                              a copy of any environmental assessment report
on the Property subject to such New York Mortgage available to the Parent or any
of its Subsidiaries, and if reasonably requested by the Administrative Agent,
reliance letters from the environmental engineering firms performing such
assessments addressed to the Administrative Agent, the Issuing Bank and the
Lenders; provided, however, if such a reliance letter is not provided, the
Administrative Agent, the Issuing Bank and the Lenders shall have no obligation
to accept an assignment of such New York Mortgage; and

 

(vii)                           such other documents, agreements and instruments
as the Administrative Agent on behalf of the Lenders may reasonably request.

 

(e)                                  Each Borrower represents and warrants that
none of the properties encumbered by the New York Mortgages are located in areas
determined by the Federal Emergency Management Agency to have special flood
hazards.

 

[Signatures on Following Pages]

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Executive Vice President

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By: SL Green Realty Corp.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Executive Vice President

 

 

 

 

 

RECKSON OPERATING PARTNERSHIP, L.P.

 

 

 

By: Wyoming Acquisition GP LLC,

 

 

as Sole General Partner

 

 

 

 

By: SL Green Operating Partnership, L.P.,

 

 

 

 

By: SL Green Realty Corp.

 

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Executive Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P.

and Reckson Operating Partnership, L.P.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
    Administrative Agent, Issuing Bank, Swingline Lender and a
    Lender

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

 

Name:

Matthew Ricketts

 

 

Title:

Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

JP MORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

 

Name:

Mohammad S. Hasan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

DEUTSCHE BANK SECURITIES INC, as Lead Arranger and Co-Documentation Agent

 

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name:

George R. Reynolds

 

 

Title:

Director

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

 

 

 

 

 

By:

/s/ George R. Reynolds

 

 

Name:

George R. Reynolds

 

 

Title:

Director

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Eyal Namordi

 

 

Name:

Eyal Namordi

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Michael Chlopak

 

 

Name:

Michael Chlopak

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Director

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:

Vipul Dhadda

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

Brian P. Kelly

 

 

Name:

Brian P. Kelly

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Iria Otsa

 

 

Name:

Iria Otsa

 

 

Title:

Associate Director, Banking Product Services, US

 

 

 

By:

/s/ David Urban

 

 

Name:

David Urban

 

 

Title:

Associate Director, Banking Product Services, US

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David Heller

 

 

Name:

David Heller

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

By:

/s/ Carol Murray

 

 

Name:

Carol Murray

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

SCOTIABANC INC.,

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

TD Bank, N.A.

 

 

 

 

 

By:

/s/ John Valladares

 

 

Name:

John Valladares

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Gregory Conner

 

 

Name:

Gregory Conner

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH

 

 

 

 

 

By:

/s/ C. Pemba

 

 

Name:

C. Pemba

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

BANK OF TAIWAN, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Kevin H. Hsieh

 

 

Name:

Kevin H. Hsieh

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Eric Y.S. Tsai

 

 

Name:

Eric Y.S. Tsai

 

 

Title:

Vice President & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

First Commercial Bank, New York

 

 

 

 

 

By:

/s/ Jason Lee

 

 

Name:

Jason Lee

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Blake Lunt

 

 

Name:

Blake Lunt

 

 

Title:

Second Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

 

 

 

 

By:

/s/ Henry Hsieh

 

 

Name:

Henry Hsieh

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Priscilla Hsing

 

 

Name:

Priscilla Hsing

 

 

Title:

VP & DGM

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

MIDFIRST BANK, a federally chartered savings association

 

 

 

 

 

By:

/s/ Todd G. Wright

 

 

Name:

Todd G. Wright

 

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Li-Hua Huang

 

 

Name:

Li-Hua Huang

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with SL Green Realty Corp., SL Green
Operating Partnership, L.P. and

Reckson Operating Partnership, L.P.]

 

 

 

E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

/s/ Edward Chen

 

 

Name:

Edward Chen

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------